 

Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) made as of the 10th day of
April, 2019 by and between MB-REEC HOUSTON PROPERTY OWNER LLC, a Delaware
limited liability company, having an address c/o Magnum Real Estate Group, 594
Broadway, Suite 1010, New York, New York 10012 (“Seller”) and ARG NYC196ORCHARD,
LLC, a Delaware limited liability company, having an address c/o AR Global, 405
Park Avenue, New York, New York 10022 (“Purchaser”).

 

WITNESSETH:

 

1.Agreement to Sell and Purchase: Description of Property.

 

1.1.        Seller agrees to sell and convey to Purchaser, and Purchaser agrees
to purchase from Seller, upon the terms and conditions hereinafter contained,
all right, title and interest of Seller in and to:

 

(a)       Those certain commercial condominium units designated as Lot 1321
(“Unit RTL1”), Lot 1322 (“Unit RTL2”) and Lot 1323 (“Unit COMM”) in Block 412 of
the Borough of Manhattan on the Tax Map of the Real Property Assessment
Department of the City of New York and on the floor plans of the Building filed
with the Real Property Assessment Department of The City of New York on December
8, 2017, as Condominium Plan No. 2790 and also filed in the Register’s Office on
December 21, 2017, as Condominium Map No. 2017000466298 (each of Unit RTL1, Unit
RTL2 and Unit COMM, individually a “Unit” and collectively, the “Units”), which
Units are located in the building known as 196 Orchard Street and having an
address at 196 Orchard Street, New York, New York 10002 (the “Building”), such
Building lying and being situated in the Borough of Manhattan, City, County and
State of New York (such land upon which the Building is erected, shall be
referred to as the “Land”, and shall be more particularly described on Exhibit A
annexed hereto); said Units being designated and described in a certain
declaration dated October 18, 2017 establishing a plan for condominium ownership
of the Building, made by Seller as the sponsor under the Condominium Act of the
State of New York (Article 9-B of the Real Property Law of the State of New
York), which declaration was recorded in the Office of the Register of the City
of New York, County of New York (“Register’s Office”) on December 21, 2017, as
CRFN 2017000466397 (the “Declaration”). The condominium established by the
Declaration and the other Condominium Documents (as hereinafter defined) is
known as the 196 Orchard Condominium (the “Condominium”).

 

   

 

 

(b)       An undivided 6.7078% interest in the Common Elements (as such term is
defined in the Declaration and which term shall be deemed to include Seller’s
right, title and interest in any limited common elements attributable to or used
in connection with the applicable Unit) appurtenant to Unit RTL1, an undivided
13.5769% interest in the Common Elements appurtenant to Unit RTL2 and an
undivided 19.8001% interest in the Common Elements appurtenant to Unit COMM
(collectively, the “Common Interests”).

 

(c)        All fixtures, machinery, tangible personal property and equipment
(excluding furniture, furnishings, equipment and other personal property of the
Tenants (as hereinafter defined)) used in connection with or attached or
appurtenant to or at or upon the Units as of the date hereof, including, without
limitation, such fire protection, heating, lighting, plumbing, electrical, air
conditioning systems, hot water heaters, appliances, carpeting, furnaces,
motors, boiler pressure systems and equipment, security systems equipment, rest
room fixtures, shelving, partitioning and ventilating equipment as now exist on
or about the Units, if any (collectively, the “Tangible Property”).

 

(d)        The interest of Seller (as landlord) in and to the Leases (as
hereinafter defined) of all or any portion of the Units, and security deposits,
if any, held by Seller thereunder on the Closing Date (as hereinafter defined).

 

(e)        All rights, privileges, grants and easements appurtenant to Seller's
interest in the Units, including, without limitation, all of Seller's right,
title and interest, if any, in and to all easements, licenses, covenants and
other rights-of-way or other appurtenances used in connection with the
beneficial use and enjoyment of the Units (the “Intangible Property”).

 

2.

 

 

The Land, together with the Building, is sometimes known as the “Real Property”.
The Units, the Common Interests, the Tangible Property, Seller’s interest in the
Leases, and the Intangible Property are sometimes collectively referred to
herein as the “Property”.

 

1.2         Seller, as sponsor of the Condominium, intends to file (i) a
Thirteenth Amendment to the Offering Plan of 196 Orchard Condominium (the “13th
Amendment”), substantially in the form attached hereto as Exhibit L-1; (ii) a
Fourteenth Amendment to the Offering Plan of 196 Orchard Condominium (the “14th
Amendment”), substantially in the form attached hereto as Exhibit L-2; and (iii)
an amendment to the Condominium Declaration and By-Laws to incorporate those
points enumerated in the annexed Exhibit N (the “Dec/By-Law Amendment”, and
together with the 13th Amendment, the 14th Amendment, collectively, the “New
Condominium Documents”).

 

1.2.1        Pursuant to the 13th Amendment, Seller (as sponsor of the
Condominium), intends to offer the Units for sale for the prices set forth
therein.

 

1.2.2        Pursuant to the 14th Amendment, Seller (as sponsor of the
Condominium) intends to create a Non-Residential Storage Unit consisting of
approximately 429 square feet (the “NRSU”) within the Condominium by subdividing
that portion of Unit RTL2 designated on the 14th Amendment and creating a new
tax lot therefor. Notwithstanding the fact that the 14th Amendment has not yet
been accepted for recordation by the applicable governmental and/or
quasi-governmental agencies and notwithstanding the form of 14th Amendment set
forth in Exhibit L-2, in the event that the Condominium determines to resume
common charges in accordance with the Eleventh Amendment to the Offering Plan
(the “11th Amendment”), the final form of 14th Amendment may contain language
disclosing the expiration of the Waiver Period (as such term is defined in the
“11th Amendment”). For the avoidance of doubt, all references in this Agreement
to “Unit RTL2” shall refer to the description of Unit RTL2 contained in the 14th
Amendment.

 

3.

 

 

1.3         Seller shall not sell, assign, transfer or deliver to Purchaser and
Purchaser shall not purchase, acquire or accept from Seller, except as expressly
set forth in this Agreement (including, without limitation, Section 6 herein),
any rights and interests and obligations of Seller as owner of the Property
arising prior to the Closing (as hereinafter defined) (including, without
limitation, tax refunds and, subject to Section 11 hereof, casualty and
condemnation proceeds) attributable solely to periods prior to the Closing.

 

2.Exceptions to Title; Title Matters.

 

2.1.        The Property is sold and shall be conveyed subject to the following
(the “Permitted Exceptions”):

 

2.1.1.        The Condominium Documents, together with (i) the 13th Amendment
substantially in the form annexed as Exhibit L-1, (ii) the 14th Amendment
substantially in the form annexed as Exhibit L-2 as same may be modified in
accordance with the provisions of Section 1.2.2 of this Agreement, and (iii) the
Dec/By-Law Amendment incorporating the points on the annexed Exhibit N.

 

2.1.2.        All presently existing and future liens for unpaid real estate
taxes and water and sewer charges attributable solely to the Units and not due
and payable as of the Closing Date (as hereinafter defined), subject to
adjustment as hereinbelow provided.

 

2.1.3.        All present and future zoning, building, environmental and other
laws, ordinances, codes, restrictions and regulations of all governmental
authorities having jurisdiction with respect to the Property, including, without
limitation, landmark designations and all zoning variances and special
exceptions, if any (collectively, “Laws and Regulations”), provided the
then-current use of the Units, each in accordance with its respective Lease, as
of the Closing Date do not violate such Laws and Regulations.

 

4.

 

 

2.1.4.        All covenants, restrictions and rights and all easements and
agreements for the erection and/or maintenance of water, gas, steam, electric,
telephone, sewer or other utility pipelines, poles, wires, conduits or other
like facilities, and appurtenances thereto, over, across and under the Property
existing as of the Closing Date (collectively, “Rights”), provided none of the
foregoing imposes any monetary obligation on the owner of the Units, materially
interferes with the current use of any Unit or gives any Tenant the right to
terminate its Lease or abate the payment of rent thereunder.

 

2.1.5.        State of facts shown on or by survey prepared by American
Surveying and Mapping, Inc. dated March 6, 2019 (and last revised March 20,
2019) (collectively, “Facts”).

 

2.1.6.        Rights of those certain tenants of the Units (“Tenants”) as
tenants only, with no rights or options to purchase, pursuant to the leases with
Seller, as more particularly described on the rent roll (the “Rent Roll”) set
forth on Exhibit B annexed hereto and made a part hereof (the leases set forth
on the Rent Roll are each a “Lease”, and collectively, the “Leases”).

 

2.1.7.        All violations of building, fire, sanitary, environmental, housing
and similar Laws and Regulations now or hereafter noted on the Title Report (as
hereinafter defined) or any continuation thereof through and including the
Closing Date affecting the Units (collectively, “Violations”); provided,
however, that (i) Seller shall pay at Closing any fines or penalties arising
from such Violations which are in a liquidated amount and are set forth on the
Title Report or any continuation thereto; and (ii) Seller shall use commercially
reasonable efforts to cure all Seller-Obligated Violations (as hereinafter
defined) and/or to have such Seller-Obligated Violations removed of record prior
to the Closing in accordance with the provisions of Section 2.7 of this
Agreement, provided that (x) Seller’s failure or inability to cure or remove of
record any Seller-Obligated Violation shall in no event be deemed to be a
default or breach by Seller of this Agreement or a failure of a condition
precedent to Purchaser’s obligations under this Agreement, and shall in no way
impair Purchaser’s obligations under this Agreement or entitle Purchaser to
delay the Closing or receive a credit against, or reduction of, the Purchase
Price, and (y) at Closing, Seller shall execute and deliver the Seller Violation
Undertaking Agreement (as hereinafter defined) with respect to all
Seller-Obligated Violations which have not been cured or removed of record as of
the Closing.

 

5.

 

 

2.1.8.        Consents by Seller or any former owner of the Property or the Land
for the erection of any structure or structures on, under or above any street or
streets on which the Property may abut.

 

2.1.9.        Possible encroachments and/or projections of stoop areas, roof
cornices, window trims, vent pipes, cellar doors, steps, columns and column
bases, flue pipes, signs, piers, lintels, window sills, fire escapes, satellite
dishes, protective netting, sidewalk sheds, ledges, fences, coping walls
(including retaining walls and yard walls), air conditioners and the like, if
any, on, under or above any street or highway, the Units, the Building, the Real
Property, or the Property, so long as same does not materially interfere with
the current use of any Unit.

 

2.1.10.        Minor variations between tax lot lines and lines of record title
by and among the Units, the Building, the Real Property, the Property or any
adjoining property.

 

2.1.11.        Any lien or encumbrance (including, without limitation, any
mechanics’ and materialmen’s lien) the removal of which is the obligation of a
Tenant pursuant to its respective Lease.

 

2.1.12        Standard printed exclusions from coverage to title contained in
the ALTA form of owners title policy currently in use in New York State,
identified on the Exclusions from Coverage page of the Title Report.

 

2.1.13        Any financing statements or chattel mortgages filed on a day more
than five (5) years prior to the Closing.

 

2.1.14.        The matters described in Exhibit C attached hereto and made a
part hereof.

 

2.1.15.        Any restrictive covenants, conditions, agreements, reservations,
encroachments, easements and rights of way of record as of the date hereof and
set forth on Schedule B of the Title Report, provided that same do not prevent
the current use of the Units or the Real Property.

 

6.

 

 

2.1.16.       Designation of the Building as an historical landmark or being
within a landmark district.

 

2.1.17.        A certificate of occupancy covering each of the Units so long as
same permit(s) the lawful use of the Unit(s) in accordance with the applicable
Lease affecting such Unit in effect as of the Closing Date, as same may be
modified or amended, provided that no such modification or amendment shall
materially interfere with the current use of the applicable Unit without the
necessity of a special permit or variance.

 

2.1.18.        Any lien or encumbrance caused (directly or indirectly) by the
Purchaser, or created with the prior written approval of Purchaser.

 

2.1.19.        Any other matter which the Title Company (as hereinafter defined)
may raise as an exception to title, provided the Title Company will, to
Purchaser’s reasonable satisfaction (in its sole and absolute discretion)
affirmatively insure over (at no additional cost to Purchaser) such that neither
Purchaser’s title to the Units nor the current use of the Units will be
adversely and materially affected.

 

2.1.20.        The Seller NRSU Lease (as hereinafter defined), in the event that
such lease is executed by the parties at Closing in accordance with the
provisions of this Agreement.

 

7.

 

 

2.2.        Purchaser agrees promptly upon the execution of this Agreement at
its sole cost and expense to cause title to the Property to be examined by
Chicago Title Insurance Company or any other reputable title insurance company
licensed to do business in the State of New York (the “Title Company”) and shall
direct the Title Company to deliver copies of such title report (the “Title
Report”) to Seller's attorney promptly following the delivery of same to
Purchaser. Purchaser further agrees that not later than the date which is ten
(10) Business Days (as hereafter defined) following Purchaser's receipt of the
Title Report, Purchaser will furnish to Seller's attorneys a writing (the “Title
Report Objection Notice”) specifying any matters disclosed by the Title Report,
other than the Permitted Exceptions, to which Purchaser objects. Purchaser’s
failure to deliver the Title Report Objection Notice to Seller on or prior to
5:00 P.M. New York City Time on the date which is ten (10) Business Days
following Purchaser’s receipt of the Title Report shall constitute Purchaser’s
irrevocable acceptance of the Title Report and Purchaser shall be deemed to have
unconditionally waived any right to object to any matters set forth therein. If,
after giving the Title Report Objection Notice to Seller, continuation reports
or other written evidence, indicating any matters affecting title to the
Property which are not Permitted Exceptions, receipt of such continuation
reports or other written evidence of such title defects by Seller’s attorneys
shall constitute notice of objection to such title defects as if same were set
forth in the Title Report Objection Notice. For the avoidance of doubt,
Purchaser agrees and acknowledges it is not a condition precedent to Purchaser’s
obligation to close in accordance with this Agreement that the Title Company
issue, or Purchaser obtain, an owner’s policy of title insurance with respect to
Purchaser’s acquisition (or a lender’s policy of title insurance in conjunction
with any relating financing) of the Property; provided, however, that Purchaser
and its lender shall have the option of obtaining title insurance.

 

2.3.        Seller shall have ten (10) Business Days after receipt of the
applicable Title Report Objection Notice or continuation reports or other
written evidence, indicating any matters affecting title to the Property which
are not Permitted Exceptions, as applicable, or if the foregoing are received
less than ten (10) Business Days before the Closing Date, two (2) Business Days
prior to the Closing Date, to either (x) notify Purchaser that Seller will pay,
bond or escrow the funds necessary to cure the matters set forth (or deemed set
forth) in the Title Report Objection Notice at or prior to the Closing or (y)
notify Purchaser that Seller is unable or unwilling to cure such objections
(subject to the following provisions of this paragraph).

 

8.

 

 

2.3.1          If Seller notifies Purchaser within said ten (10) Business Days
(or earlier, as applicable) that it is unable or unwilling to eliminate any of
the matters set forth (or deemed set forth) in the Title Report Objection Notice
on or prior to the Closing Date unless the same is waived by Purchaser in
writing (a “Seller Objection Notice”), then, Purchaser may elect by notice to
Seller to be delivered within five (5) Business Days following receipt of the
Seller Objection Notice (or if the foregoing is received less than five (5)
Business Days before the Closing Date, by the Closing Date) to either: (i)
accept the Units subject to such matters without abatement of the Purchase
Price, in which event such matters shall be deemed to be Permitted Exceptions,
or (ii) terminate this Agreement by written notice given to Seller and Escrow
Agent (as hereinafter defined) delivered on or promptly after the date scheduled
for the Closing, in which event Escrow Agent shall repay to Purchaser the
Downpayment (as hereinafter defined), together with any interest earned thereon,
subject to Section 23 hereof.

 

2.3.2          If Seller shall fail to notify Purchaser that it is unable or
unwilling to eliminate any of the matters set forth (or deemed set forth) in the
Title Report Objection Notice, then Seller shall be deemed to have elected not
to cure such matters. If Purchaser shall fail to deliver the termination notice
described in Section 2.3.1(ii) above, Purchaser shall be deemed to have made the
election under Section 2.3.1(i) above. In the event Purchaser makes the election
described in Section 2.3.1(ii) above, this Agreement shall thereupon be deemed
canceled and become void and of no further effect, and neither party hereto
shall have any obligations of any nature to the other hereunder or by reason
hereof, except for any provisions herein that expressly recite that they survive
such termination.

 

2.3.3          Subject to the terms of this Agreement, Seller shall not be
required to take or bring any action or proceeding or any other steps to remove
any defect in or objection to title or to fulfill any condition precedent to
Purchaser's obligations under this Agreement or to expend any moneys therefor,
nor shall Purchaser have any right of action against Seller therefor, at law or
in equity.

 

9.

 

 

2.3.4          If, on the Closing Date, Seller fails or is unable to convey to
Purchaser title to the Property subject to and in accordance with the provisions
of this Agreement, Seller shall be entitled, upon written notice delivered to
Purchaser on or prior to the Closing Date, to reasonable adjournments of the
Closing one or more times for a period not to exceed the earlier of (i)
forty-five (45) days in the aggregate and (ii) the expiration of Purchaser’s
mortgage commitment, to enable Seller to convey such title to the Property;
provided that nothing contained in this Section 2.3.4 shall be deemed to create
a mortgage contingency. If Seller does not so elect to adjourn the Closing, or
if at the adjourned date Seller is unable to convey title subject to and in
accordance with the provisions of this Agreement, Purchaser may terminate this
Agreement by written notice, receive a refund of the Downpayment (together with
all interest thereupon) and following such termination, neither party shall have
any obligation to the other except for those provision which expressly survive
this Agreement.

 

2.3.5          Notwithstanding anything set forth in this Agreement to the
contrary, Purchaser is automatically deemed to have objected to and Seller
shall, on or prior to the Closing, pay, discharge or remove of record or cause
to be paid, bonded, discharged or removed of record, at Seller’s sole cost and
expense all of the following items disclosed by the Title Report or any update
or continuation of same: (a) Voluntary Liens (as hereinafter defined) and
(b) any matters set forth (or deemed set forth) in any Title Report Objection
Notice which (i) would not fall within the definition of Voluntary Liens, (ii)
were suffered or placed without Seller’s consent and (iii) which can be removed
solely by the payment of a liquidated sum of money (which includes any sum to
cure the defect). Seller will not be obligated to expend more than Five Hundred
Thousand and 00/100 dollars ($500,000.00), in the aggregate (the “Mandatory Cure
Cap”) to cure the matters described in clause (b) of this Section 2.3.5. The
term “Voluntary Liens” as used herein shall mean (x) matters evidencing a
monetary lien against a Unit, including mortgages or other encumbrances on a
Unit pertaining to financing such as assignments of leases and rents or UCC-1
financing statements, other than any mortgage being assigned at Closing to
Purchaser’s lender in accordance with Section 27.3 of this Agreement; (y)
consensual liens which Seller has knowingly suffered or allowed to be placed on
the Property (including, without limitation, all judgments, mechanic’s or
materialman’s liens or tax liens affecting any Unit); and (z) any other matters
which Seller has agreed to cure pursuant to this Section 2.3.5. Notwithstanding
anything in this Agreement to the contrary, Purchaser shall have all of the
rights and remedies provided for in Section 10.2 hereof (but subject to the
provisions of Sections 2.3.5.1 and 2.3.5.2, in the event that Purchaser elects
to terminate this Agreement and seek a Downpayment Return (as hereinafter
defined)) in the event Seller breaches its obligations under this Section 2.3.5.

 

10.

 

 

2.3.5.1          In the event that the matters described in Section 2.3.5(b)
exceed the Mandatory Cure Cap (with respect to which Seller’s election to cure
or not cure shall be included in the Seller Objection Notices, if at all), and
Seller does not elect to expend amounts in excess thereof, Purchaser may, in its
sole and absolute discretion, elect to either, (i) accept title subject to such
matters described in Section 2.3.5(b) exceeding the Mandatory Cure Cap or (ii)
exercise its rights and remedies provided for in Section 10.2 hereof; provided
that in the event that Purchaser seeks a Downpayment Return (only with respect
to this Section 2.3.5), Purchaser must deliver written notice to Seller and
Escrow Agent of its election to terminate this Agreement (a “MCC Termination
Notice”) in which event neither party hereto shall have any further rights or
obligations hereunder, except for those rights and obligations which are
expressly stated in this Agreement to survive the termination hereof.

 

2.3.5.2          Notwithstanding the foregoing, Seller may negate Purchaser’s
proposed Downpayment Return and termination of this Agreement in accordance with
Section 2.3.5.1 within the earlier of (i) five (5) Business Days’ of Seller’s
receipt of a MCC Termination Notice and (ii) the Closing Date, in which event
the Agreement shall not be terminated, the Closing shall occur as and when
required pursuant to this Agreement, at the Closing Purchaser shall receive a
credit against the Purchase Price in the sum of all amounts required to cure the
matters described in Section 2.3.5(b) hereof, regardless of whether such amounts
are in excess of the Mandatory Cure Cap (less any portion of the Mandatory Cure
Cap previously expended by Seller in connection with curing the matters
described in Section 2.3.5(b) hereof), and Seller shall have no further
obligation or liability with respect to any items set forth in Section 2.3.5.

 

11.

 

 

2.4.        Notwithstanding anything in Section 2.3 above to the contrary,
Purchaser may at any time accept such title as Seller can convey, without
reduction of the Purchase Price (as hereinafter defined) or any credit or
allowance on account thereof or any claim against Seller. The acceptance of the
Deed (as hereinafter defined) by Purchaser shall be deemed to be full
performance of, and discharge of, every agreement and obligation on Seller's
part to be performed under this Agreement, except for those obligations which
expressly survive the Closing and as otherwise set forth in the documents to be
delivered at Closing.

 

2.5.        If and only if the Closing shall occur, the amount of any unpaid
taxes, assessments and water and sewer charges which Seller is obligated to pay
and discharge, with interest and penalties, may at the option of Seller be
allowed to Purchaser out of the balance of the Purchase Price (provided that
Purchaser shall have no obligation in excess of the balance of the Purchase
Price), if official bills therefor with interest and penalties thereon figured
to said date are furnished to or obtained by the Title Company at the Closing
for payment thereof.

 

2.6.        If the Property shall, at the time of the Closing, be subject to any
liens such as for judgments or transfer, inheritance, estate, franchise, license
or other similar taxes or any encumbrances or other title exceptions which would
be grounds for Purchaser to reject title hereunder (other than Voluntary Liens),
the same shall not be deemed an objection to title provided that, at the time of
the Closing, either (a) Seller directs the Title Company, only in the event that
Closing occurs, to use all or a portion of the Purchase Price and delivers to
Purchaser and/or the Title Company at the Closing instruments in recordable form
sufficient to satisfy and discharge of record such liens and encumbrances
together with the cost of recording or filing such instruments (provided that,
and for the avoidance of doubt, Purchaser shall have no obligation in excess of
the Purchase Price), or (b) the Title Company will otherwise issue or bind
itself to issue a policy which will insure Purchaser against collection thereof
from or enforcement thereof against the Property.

 

12.

 

 

2.7         Between the date hereof and the Closing Date, Seller shall use
commercially reasonable efforts to cure, remove of record and/or cause to be
removed of record at Seller’s sole cost and expense, (i) those Violations which
were noted or issued against the Units on or after the date that Seller acquired
title to the Land (each an “Existing Seller-Obligated Violation”; collectively
the “Existing Seller-Obligated Violations”), and (ii) any Violation which shall
be noted or issued against the Units between the date hereof and the Closing
Date that is not a Tenant-Obligated Violation (as hereinafter defined) (each a
“New Seller-Obligated Violation”; collectively, the “New Seller-Obligated
Violations”; and together with the Existing Seller-Obligated Violations, each a
“Seller-Obligated Violation”, and collectively the “Seller-Obligated
Violations”). Notwithstanding the foregoing, Seller’s failure or inability to
cure, remove of record and/or cause to be removed of record any Seller-Obligated
Violation shall in no event be deemed to be a default or breach by Seller of
this Agreement, or failure of a condition precedent to Purchaser’s obligations
under this Agreement, and shall in no way impair Purchaser’s obligations under
this Agreement or entitle Purchaser to delay the Closing or receive a credit
against, or reduction of, the Purchase Price. In the event that any
Seller-Obligated Violation has not been cured and remains of record as of the
Closing Date, at the Closing, Seller shall deliver an undertaking on terms
reasonably acceptable to Purchaser and Seller which shall obligate Seller to
continue to use commercially reasonable efforts following the Closing to cause
such Seller-Obligated Violation(s) to be cured and/or removed of record
following the Closing Date at Seller’s sole cost and expense, provided that
Purchaser shall provide Seller such cooperation (including but not limited to
executing any applications or affidavits as reasonably required by Purchaser)
required by Seller in furtherance thereof (the “Seller Violation Undertaking
Agreement”). If Seller defaults under any of its obligations in this Section
2.7, Purchaser shall have all of the rights set forth in Section 10.2 hereof.

 

13.

 

 

2.7.1          For purposes of this Agreement, the term “Tenant-Obligated
Violation” shall refer to any Violation noted or issued against the Units prior
to the Closing Date, the removal of which is an obligation of a Tenant pursuant
to its Lease.

 

2.7.2          Seller shall have no obligation to cure or cause any
Tenant-Obligated Violation to be removed of record, nor shall Seller be
obligated to deliver any escrow to the Title Company or take any action with
respect to any Tenant-Obligated Violation, whether prior or subsequent to
Closing.

 

3.Purchase Price and Payment

 

3.1.         The purchase price payable to Seller for the Property is
EIGHTY-EIGHT MILLION SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($88,750,000.00) (the “Purchase Price”), subject to such apportionments,
adjustments and credits as are provided herein. The Purchase Price shall be
allocated among the Units as follows: THIRTY-SIX MILLION THREE HUNDRED
EIGHTY-SEVEN THOUSAND FIVE HUNDRED AND 00/100 DOLLARS ($36,387,500.00) of the
Purchase Price shall be allocated to Unit COMM, TWENTY-NINE MILLION TWO HUNDRED
EIGHTY-SEVEN THOUSAND FIVE HUNDRED AND 00/100 DOLLARS ($29,287,500.00) of the
Purchase Price shall be allocated to Unit RTL1 and TWENTY-THREE MILLION
SEVENTY-FIVE THOUSAND AND 00/100 DOLLARS ($23,075,000.00) of the Purchase Price
shall be allocated to Unit RTL2.

 

3.2.         The Purchase Price shall be payable as follows:

 

14.

 

 

 

3.2.1.         FOUR MILLION FOUR HUNDRED THIRTY-SEVEN THOUSAND FIVE HUNDRED AND
00/100 ($4,437,500.00) DOLLARS (the “Downpayment”) shall be paid by Purchaser on
or before such date which is two (2) Business Days from the date hereof by
federal funds wire transfer to an account at such bank or banks as designated by
Chicago Title Insurance Company, as escrow agent (in such capacity, the “Escrow
Agent”). If the Downpayment is not made when due or the check for same is
dishonored by the bank on which it is drawn, then (x) such failure shall
constitute a material and incurable breach of this Agreement by Purchaser, and
(y) Seller shall be entitled to immediately terminate this Agreement (without
affording Purchaser any cure period).

 

3.2.2.          EIGHTY-FOUR MILLION THREE HUNDRED TWELVE THOUSAND FIVE HUNDRED
AND 00/100 ($84,312,500.00) DOLLARS shall be paid to Seller on the date of the
Closing, subject to the apportionments, adjustments and credits referenced
herein, simultaneously with the delivery of the Deed by federal funds wire
transfer of immediately available funds to an account at such bank or banks as
shall be designated by Seller.

 

3.2.3           The Downpayment shall be held by Escrow Agent and disbursed in
accordance with the terms and conditions of this Agreement. Any interest earned
on the Downpayment shall be deemed to be part of the Downpayment and shall be
paid together with the principal portion of the Downpayment, it being understood
and agreed that any interest earned on the Downpayment shall be paid to the
party entitled to the Downpayment and shall, upon the consummation of the
transactions described in this Agreement at Closing (if at all), be the property
of Seller and credited to the Purchase Price.

 

3.3.        Purchaser expressly agrees and acknowledges that Purchaser's
obligations hereunder are not in any way conditioned upon or qualified by
Purchaser's ability to obtain financing of any type or nature whatsoever (i.e.,
whether by way of debt financing or equity investment, or otherwise) to
consummate the transaction contemplated hereby; provided, however, nothing in
this Section 3.3 shall be interpreted as preventing Purchaser from seeking to
obtain financing in connection with the transactions contemplated in this
Agreement.

 

15.

 

 

4.             Closing.         The closing (“Closing”) shall take place through
an escrow closing with the Title Company, or, if required, at the offices of
Purchaser's lender or its lender’s attorneys in the City of New York (provided
that Seller shall always have the option to close in escrow with the Title
Company), at 10:00 A.M. New York City time, on June 10, 2019 (such date as may
be adjourned by Seller in accordance with the express provisions of this
Agreement being herein referred to as the “Closing Date”). Notwithstanding the
foregoing, upon Seller’s good faith belief that an adjournment of the Closing
Date may permit the NRSU Subdivision (as hereinafter defined) to be completed
prior to Closing, Seller may adjourn the Closing Date one or more times for a
period not to exceed ten (10) days in the aggregate (such date being the
“Outside Closing Date”) by delivering written notice to Purchaser and its
counsel prior to the then-scheduled Closing Date. “Time shall be of the essence”
with respect to the Closing Date and the Outside Closing Date, as applicable.

 

5.“AS IS”

 

5.1         Except as may otherwise be expressly set forth in the Agreement,
Purchaser is expressly purchasing the Property in its existing condition as of
the date hereof, reasonable wear and tear excepted, “AS IS, WHERE IS, AND WITH
ALL FAULTS” with respect to all facts, circumstances, conditions and defects.
Subject to the terms of this Agreement, Seller has no obligation to determine or
correct any such facts, circumstances, conditions or defects or to compensate
Purchaser for same. Seller has specifically bargained for the assumption by
Purchaser of all responsibility to investigate the Property, the Building, the
Units, Laws and Regulations, the Condominium Documents (including the New
Condominium Documents), Rights, Facts, Leases and Violations and of all risk of
adverse conditions and has structured the Purchase Price and other terms of this
Agreement in consideration thereof. At Closing, Purchaser shall have undertaken
all such investigations of the Property, the Building, the Units, Laws and
Regulations, the Condominium Documents (including the New Condominium
Documents), Rights, Facts, Leases and Violations as Purchaser deemed necessary
or appropriate under the circumstances as to the status of the Property and
based upon same Purchaser is and will be relying strictly and solely upon such
inspections and examinations and the advice and counsel of its own consultants,
agents, legal counsel and officers and Purchaser is and will be fully satisfied
that the Purchase Price is fair and adequate consideration for the Property, and
by reason of all the foregoing, except as otherwise set forth in this Agreement,
Purchaser assumes at Closing the full risk of any loss or damage occasioned by
any fact, circumstance, condition or defect pertaining to the Property.

 

16.

 

 

5.2         Seller hereby disclaims all warranties of any kind or nature
whatsoever (including warranties of habitability and fitness for particular
purposes), whether expressed or implied, including, without limitation,
warranties with respect to the Property. Purchaser acknowledges that, Purchaser
is not relying upon any representation of any kind or nature made by Seller, any
of the Seller Related Parties (as hereinafter defined) or Broker (as hereinafter
defined) with respect to the Property except as expressly set forth in this
Agreement, the documents described in Section 8 of this Agreement and the
Condominium Documents (including the New Condominium Documents), and that, in
fact, no such representations were made except as expressly set forth in this
Agreement, the documents described in Section 8 of this Agreement and the
Condominium Documents (including the New Condominium Documents).

 

5.3         Seller makes no warranty with respect to the presence of Hazardous
Materials (as hereinafter defined) on, above or beneath the Land (or any parcel
in proximity thereto) or the Building, or in any water on or under the Land, or
in any aspect or component of any of the Units. Purchaser's closing hereunder
shall be deemed to constitute an express waiver of Purchaser's right to cause
Seller to be joined in any action brought under any Environmental Laws (as
hereinafter defined). The term “Hazardous Materials” shall mean (a) those
substances included within the definitions of any one or more of the terms
“hazardous materials,” “hazardous wastes,” “hazardous substances,” “industrial
wastes,” and “toxic pollutants,” as such terms are defined under the
Environmental Laws, or any of them, (b) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof, (c) natural
gas, synthetic gas and any mixtures thereof, (d) asbestos and or any material
which contains any hydrated mineral silicate, including, without limitation,
chrysotile, amosite, crocidolite, tremolite, anthophylite and/or actinolite,
whether friable or non-friable, (e) polychlorinated biphenyl (“PCBs”) or
PCB-containing materials or fluids, (f) radon, (g) any other hazardous or
radioactive substance, material, pollutant, contaminant or waste, and (h) any
other substance with respect to which any Environmental Law or governmental
authority requires environmental investigation, monitoring or remediation. The
term “Environmental Laws” shall mean all federal, state and local laws,
statutes, ordinances and regulations, now or hereafter in effect, in each case
as amended or supplemented from time to time, including, without limitation, all
applicable judicial or administrative orders, applicable consent decrees and
binding judgments relating to the regulation and protection of human health,
safety, the environment and natural resources (including, without limitation,
ambient air, surface, water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601, et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801, et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136, et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S. §§ 6901,
et seq.) ("RCRA"), the Toxic Substance Control Act, as amended (42 U.S.C. §§
7401, et seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401, et seq.), the
Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251, et seq.),
the Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651, et seq.),
the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f, et seq.), any state
or local environmental law or counterpart or equivalent of any of the foregoing,
and any Federal, state or local transfer of ownership notification or approval
statutes.

 

17.

 

 

5.4         Purchaser acknowledges that Purchaser has had an adequate
opportunity to make such legal, factual and other inquiries and investigation as
Purchaser deems necessary, desirable or appropriate with respect to the
Property. Such inquiries and investigations of Purchaser shall be deemed to
include but shall not be limited to the review of any leases and contracts
pertaining to the Property, the physical components of all portions of the
Property, subject to Section 2.1.5 hereof, such state of facts as an accurate
survey and inspection would show, the present and future zoning ordinances,
resolutions and regulations of the City, County and State where the Property is
located and the value and marketability of the Property. Purchaser, in
purchasing the Property, has relied solely upon the tests, analyses, inspections
and investigations that Purchaser makes, or has had the right to make, and opted
not or otherwise failed to make, and not in reliance upon any alleged
representation made by or on behalf of Seller except the express representations
set forth herein and in the documents described in Section 8 of this Agreement
and in the Condominium Documents (including the New Condominium Documents).

 

5.5         Without in any way limiting the generality of the preceding
paragraphs, except as otherwise provided in this Agreement, Purchaser shall rely
solely upon Purchaser’s own knowledge of the Property based on its investigation
of the Property and its own inspection of the Property in determining the
Property’s physical condition, as well as its review of the Building and all
other aspects of the condominium regime of ownership. Following the Closing,
Purchaser releases Seller, the Seller Related Parties, and their respective
successors and assigns from and against any and all claims which Purchaser has
or may have arising from or related to any matter or thing related to or in
connection with the Building, the Property and/or the condominium regime of
ownership, including the documents and information referred to herein, the
Leases and the Tenants thereunder, any construction defects, errors or omissions
in the design or construction and any environmental conditions, and Purchaser
shall not look to Seller or the Seller Related Parties in connection with the
foregoing for any redress or relief; provided, however, for the avoidance of
doubt, the foregoing release shall not apply to any claims relating to a breach
of (i) any of Seller’s representations, warranties, covenants and/or indemnities
set forth in this Agreement which survive Closing, (ii) the documents described
in Section 8 of this Agreement and/or (iii) Seller’s responsibilities as
“sponsor” under the Condominium Documents (including the New Condominium
Documents). This release shall be given full force and effect according to each
of its express terms and provisions including those relating to unknown and
unsuspected claims, damages and causes of action. The provisions of this Section
5 shall survive the termination of this Agreement or the Closing and shall not
be deemed to have merged into any of the documents executed or delivered at the
Closing (subject to the proviso contained in the penultimate sentence). To the
extent required to be operative, the disclaimers and warranties contained herein
as “conspicuous” disclaimers for purposes of any applicable law, rule,
regulation or order.

 

18.

 

 

 

6.Apportionments.

 

6.1.        At the Closing, the following items shall be apportioned with
respect to each Unit between the parties as of 11:59 PM on the day preceding the
actual Closing Date. Any errors in the apportionments pursuant to this Section 6
shall be corrected by appropriate re-adjustment between Seller and Purchaser
post-closing, provided that notice of any such error, with supporting
calculations, shall be given by Purchaser to Seller or by Seller to Purchaser,
as the case may be, no later than ninety (90) days after the Closing, if
ascertainable within such period, it being understood and agreed that if any
such items or errors are not ascertainable at the Closing or within ninety (90)
days thereafter, the apportionment shall be made subsequent to the Closing when
the charge or error is determined or otherwise reduced to a dollar amount, but
in no event shall any apportionments be made more than one (1) year after the
Closing Date. The items to be apportioned are:

 

19.

 

 

6.1.1       (a) Rents payable by the Tenants which are collected on or prior to
the Closing in respect of the month (or other applicable collection period) in
which the Closing occurs (the “Closing Month”), on a per diem basis, based upon
the number of days in the Closing Month prior to the Closing Date (which shall
be allocated to Seller) and the number of days in the Closing Month on and after
the Closing Date (which shall be allocated to Purchaser).

 

(b)          If, at the Closing rent is past due by any Tenant, Purchaser and
Seller agree that the first moneys received by Purchaser or Seller from such
Tenant(s) shall be disbursed as follows:

 

(i)       First, to Purchaser and Seller in an amount equal to all rents owing
by such Tenant(s) in respect of the Closing Month, apportioned as set forth at
Section 6.1.1(a);

 

(ii)       Next, to Purchaser, in an amount equal to all other rent owing by
such Tenant(s) to Purchaser in respect of all periods after the Closing Month;

 

(iii)       Next, to Seller, in an amount equal to all other rent owing by such
Tenant(s) to Seller in respect of all periods prior to the month prior to the
Closing Month; and

 

(iv)       The balance, if any, to Purchaser.

 

Each party agrees to (i) remit reasonably promptly to the other the amount of
such rents to which such party is so entitled and to account to the other party
monthly in respect of same, and (ii) provide to the other, upon request
therefor, such detailed documents and information as are reasonably requested to
permit the requesting party to ascertain the accuracy of any post-closing
adjustment, apportionment or other payment made pursuant to this Agreement. Any
rent received by Seller after the Closing shall be apportioned and remitted, if
applicable, as hereinabove provided.

 

20.

 

 

(c)          Any rental payments for fuel pass-alongs, so-called escalation rent
or charges based upon impositions including real estate taxes and operating
expenses (as described below), operating expenses, labor costs, cost of living
increases, percentage rents or other sums payable by the Tenants under the
Leases in addition to rent, or like items (collectively, “Overage Rent”) shall
be prorated on an “if, as and when collected” basis. If any Overage Rent is
payable after the Closing Date, then such Overage Rent for the applicable
accounting period in which the Closing occurs shall be apportioned subsequent to
the Closing once such amounts have been reduced to a dollar amount. Purchaser
agrees that it will pay over to Seller, within twenty (20) days after
Purchaser’s receipt thereof, a prorated amount of such Overage Rent based upon
the portion of such accounting period which occurs prior to the Closing (to the
extent not theretofore collected by Seller on account of such Overage Rent prior
to Closing). In addition, Purchaser agrees that if it receives any Overage Rent
payable subsequent to the Closing with respect to an accounting period which
expired prior to the Closing, Purchaser will pay, within twenty (20) days after
Purchaser’s receipt thereof, the entire amount to Seller. The following shall
apply to the extent Overage Rent with respect to any of the Leases is billed on
the basis of landlord’s estimates or an annual budget, which is subject to
subsequent reconciliation and readjustment with each such tenant at the end of
the applicable year:

 

(i)       At least two (2) Business Days prior to the Closing Date, Seller shall
use commercially reasonable efforts to provide Purchaser with a reconciliation
statement for calendar year 2019 through the end of the calendar month preceding
the Closing Date, with all necessary supporting documentation, as to the Overage
Rent paid by the tenants for calendar year 2019; provided that in the event that
Seller fails to provide such reconciliation statement prior to the Closing, the
Closing shall nevertheless take place, Seller shall provide the reconciliation
statement as soon as possible following the Closing, and the parties shall
thereafter adjust in accordance therewith. Such reconciliation statement shall
indicate any difference between the Overage Rent paid by the Tenants (based on
Seller’s actual, in place, annual 2019 budget for any items of Overage Rent) and
the amount that should have been paid by the tenants through the Closing Date
(based on the actual expenses covering such time period);

 

21.

 

 

(ii)       If Seller has collected more from the Tenants on account of such
Overage Rent than such actual amount for such time period (with it being
acknowledged that such calculation shall be made only with respect to actually
collected Overage Rent sums for such time period, and not any such sums that may
be so receivable from Tenants), then the amount of such excess difference shall
be credited to Purchaser at Closing;

 

(iii)       If Seller has collected less from the Tenants on account of such
Overage Rents than such actual amount for such time period (with it being
acknowledged that such calculation shall be made only with respect to actually
collected Overage Rent sums for such time period, and not any such sums that may
be so receivable from Tenants), then the amount of such under-collected rents
shall be credited to Seller at Closing; and

 

(iv) Any Seller proposed prorations relating to Overage Rent set forth in this
Section 6.1.1(c) shall be subject to Purchaser’s review and reasonable approval.
Upon written request of either party to the other delivered on or before such
date which is six (6) months following the Closing, which request shall set
forth detailed documents and information substantiating the basis therefor,
Overage Rent shall be reprorated as of Closing.

 

(d)Intentionally omitted.

 

(e)          Subsequent to the Closing, Purchaser agrees that it shall promptly
render bills for and shall exercise the same diligence Purchaser would utilize
in the collection of any arrears due to it in accordance with the protocols of
Purchaser and its parents and its affiliates in the collection of any rent due
to Seller pursuant to this Agreement. Purchaser's obligation to pay over to
Seller rents collected as provided in this Section 6.1.1 shall be an independent
covenant of Purchaser and such payments shall be made promptly without any set
off or deduction whatsoever. Notwithstanding anything to the contrary contained
in this Agreement, Purchaser shall have no obligation to commence any legal
action to collect any such rents or payments. Any rents or payments collected
pursuant to any such legal proceedings shall be applied first to the payment of
Purchaser’s actual third-party costs and expenses incurred in bringing and
prosecuting such legal proceedings, and then disbursed between Seller and
Purchaser in accordance with the terms of this Agreement. Provided that
Purchaser complies with the provisions of this Section 6.1.1(e), Seller shall
have no right to commence an action against any Tenant subsequent to the Closing
of any kind or nature and agrees that its sole right in respect of rents that
pertain to the period prior to the actual Closing Date shall be the right to
receive payments made by Purchaser pursuant to the terms of this Agreement. The
provisions of this Section 6.1.1(e) shall survive the Closing for a period of
nine (9) months.

 

22.

 

 

6.1.2       Common charges of the Condominium applicable to the Units and
attributable to the month in which the Closing actually occurs if the
Condominium determines to resume common charges in accordance with the 11th
Amendment.

 

6.1.3.       Any assessments of the Condominium applicable to the Units which
are or may become payable in installments on the basis of the period to which
such installments are attributable. Seller shall pay all installments
attributable to the period prior to the Closing and Purchaser shall pay any
installments attributable to the period from and after the Closing. Any
installment attributable to the period in which the Closing actually occurs
shall be prorated in the manner described in Section 6.1.1(a).

 

6.1.4.       Real estate taxes, unmetered water and sewer charges and vault
charges, if any, and any and all other municipal or governmental assessments of
any and every nature levied or imposed upon the Units in respect of the current
fiscal year of the applicable taxing authority in which the Closing Date occurs
(the “Current Tax Year”) shall be apportioned on a per diem basis based upon the
number of days in the Current Tax Year prior to the Closing Date (which shall be
allocated to Seller) and the number of days in the Current Tax Year on and after
the Closing Date (which shall be allocated to Purchaser). If the Closing shall
occur before the tax rate for the Current Tax Year is fixed, the apportionment
of real estate taxes shall be upon the basis of the tax rate for the next
preceding fiscal period applied to the latest assessed valuation. Promptly after
the new tax rate is fixed for the fiscal period in which the Closing takes
place, the apportionment of real estate taxes shall be recomputed. Upon the
Closing Date and subject to the adjustment provided above, Purchaser shall be
responsible for real estate taxes and assessments levied or imposed upon the
Units payable in respect of the Current Tax Year and all periods after the
Current Tax Year. In no event shall Seller be charged with or be responsible for
any increase in the real estate taxes or assessments levied or imposed upon the
Units resulting from the transfer of the Units herein contemplated or from any
improvements made or Lease entered into at any time or for any reason. In the
event that any assessments levied or imposed upon the Units are payable in
installments, the installment for the Current Tax Year shall be prorated in the
manner set forth above and Purchaser hereby assumes the obligation to pay any
such installments due on and after the Closing Date.

 

23.

 

 

6.1.5       Charges and fees due under contracts for the supply to the Units of
heat, steam, electric power, gas, light, and telephone, if any, in respect of
the billing period of the related service provider in which the Closing Date
occurs (the “Current Billing Period”) on a per diem basis based upon the number
of days in the Current Billing Period prior to the Closing Date (which shall be
allocated to Seller) and the number of days in the Current Billing Period on and
after the Closing Date (which shall be allocated to Purchaser) and assuming that
all charges are incurred uniformly during the Current Billing Period (it being
agreed that all deposits, if any, made by Seller as security under any such
public service contracts shall be credited to Seller if such amounts remain on
deposit after the Closing for the benefit of Purchaser; provided, however, that
Seller shall be entitled in its sole discretion to receive a refund of such
security deposits directly from any such service provider without credit to
Purchaser).

 

6.1.6       Any prepaid charges or fees for transferable licenses and permits
for the Units that are assigned and/or transferred to Purchaser.

 

6.2.        All other items of income and expense customarily apportioned in
connection with sales of similar commercial condominium units in commercial
buildings in the State and City of New York.

 

24.

 

 

6.3.        There is a separate water meter installed exclusively for each of
the Units. Each Tenant, pursuant to its Lease, is required to pay all water and
sewer charges incurred with respect to its Unit. As such, at Closing, no water
or sewer charges shall be apportioned between Purchaser and Seller, Purchaser
shall look solely to the applicable Tenant(s) for the payment of any unpaid
water or sewer charges, Purchaser shall take title subject to any such unpaid
water meter charges owing by such Tenant(s), Seller shall not be required to
give any escrow to the Title Company therefor, and same shall not be deemed an
objection to title. To the extent that there are any water or sewer charges
(including any fines resulting therefrom) for any Unit, relating to a period
prior to any Tenant’s obligation to pay same, Seller shall pay such amounts at
Closing, or deliver an escrow to the Title Company which is adequate to cause
the Title Company to insure Purchaser for any such amounts through the Closing
Date.

 

6.4.        Subject to Section 11 hereof, Seller shall not be required to assign
any policies of insurance in respect of the Property to Purchaser and Purchaser
shall be responsible for obtaining its own insurance as of the Closing Date.
Purchaser shall take all necessary actions required to transfer all utility
accounts to Purchaser as of the Closing Date and Seller agrees to reasonably
cooperate with Purchaser in order to effectuate the transfer of all utility
accounts to Purchaser.

 

25.

 

 

6.5.        At Closing, Seller shall make or have made all payments required
pursuant to Section 9.1.2.2 below, and Purchaser shall receive a credit against
the Purchase Price from Seller for (a) the cost of any tenant improvement
allowances under the Leases to the extent unpaid as of the actual Closing Date;
(b) any work required to be performed by Seller (as landlord) under a respective
Tenant’s Lease as of the actual Closing Date based upon the cost of either (i)
an existing contract to perform such outstanding work, or (ii) as otherwise
reasonably agreed to by Seller and Purchaser; and (c) any rent abatements, rent
concessions or free rent for any period following the actual Closing Date set
forth in any Tenant’s Lease; provided that Purchaser shall not receive a credit
for any rent abatement or concession contained in any option which may be
exercised by a Tenant under its Lease but has not been so exercised on or before
the actual Closing Date. Prior to the Closing, Seller shall be solely
responsible for performing any and all work required to be performed by the
landlord under each Tenant’s Lease, and shall indemnify, defend and hold
Purchaser and any of its respective direct or indirect members, partners,
shareholders, officers, directors, employees or agents (collectively, the
“Purchaser Related Parties”) harmless for any costs, liabilities, damages, fees,
expenses (including reasonable attorney’s fees) and other obligations actually
incurred by virtue of (x) any work required to be performed by the landlord with
respect to a Tenant’s Lease; or (y) any tenant allowances required to be given
to a Tenant prior to the Closing pursuant to its Lease or any extension or
renewal thereof entered into prior to the date hereof. Subject to the foregoing,
following the Closing, Purchaser shall be solely responsible to perform any and
all work required to be performed by the landlord under a Tenant’s Lease and
shall indemnify, defend and hold Seller and the Seller Related Parties harmless
for any costs, liabilities, damages, fees, expenses (including reasonable
attorneys’ fees) and other obligations which may arise by virtue of (x) any work
required to be performed by the landlord with respect to a Tenant’s Lease; or
(y) any tenant allowances required to be given to a Tenant from and after the
Closing pursuant to its Lease or any extension or renewal thereof.

 

The provisions of this Section 6 shall survive the Closing; provided, however,
that any re-prorations or re-apportionments shall be made as and when required
under Section 6.1 above.

 

7.Representations and Warranties of the Parties; Certain Covenants.

 

7.1.        Seller warrants, represents and covenants to and with Purchaser that
the following are true and correct on the date hereof and on the actual Closing
Date:

 

26.

 

 

7.1.1.       Seller is the sole owner of title to each of the Units and has full
right, power and authority to sell, convey and transfer the Property to
Purchaser.

 

7.1.2.       Seller is a limited liability company duly formed and in good
standing under the laws of the State of Delaware, qualified to do business in
New York and has the requisite power and authority to enter into and to perform
the terms of this Agreement. Seller is not subject to any law, order, decree,
restriction or agreement which prohibits or would be violated by this Agreement
or the consummation of the transactions contemplated hereby. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action of Seller. This
Agreement constitutes, and each document and instrument contemplated hereby to
be executed and delivered by Seller, when executed and delivered, shall
constitute the legal, valid and binding obligation of Seller enforceable against
Seller in accordance with its respective terms (subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally).

 

7.1.3.       Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code 1986, as amended, or any regulations promulgated
thereunder (collectively, the “Code”).

 

7.1.4.       None of the execution, delivery and performance of this Agreement
nor the consummation of the transactions contemplated hereby is prohibited by,
or requires Seller to obtain any consent, authorization, approval or
registration under any law, statute, rule, regulation, judgment, order, writ,
injunction or decree which is binding upon Seller.

 

7.1.5.       There are no judgments, orders or decrees of any kind against
Seller unpaid or unsatisfied of record which would have any material adverse
effect on the Property or the ability of Seller to consummate the transactions
contemplated by this Agreement.

 

27.

 

 

7.1.6.     The information concerning the Leases contained in the Rent Roll set
forth on Exhibit B attached hereto is accurate as of the date set forth therein
or, if no date is set forth therein, as of the date hereof. Except as otherwise
set forth in this Agreement, or in the Rent Roll:

 

(a)       (i) the Leases are in full force and effect, (ii) intentionally
omitted, (iii) Seller has not received written notice of any actual or
threatened default from any Tenant with respect to its applicable Lease, (iv)
Seller has not received written notice from any Tenant giving notice of such
Tenant’s intention to vacate its premises upon expiration of its Lease or
otherwise, (v) except as set forth on the Rent Roll, the Leases have not been
modified, amended or extended, (vi) all work required to be performed by the
landlord under the Leases has been completed and all contractors, subcontractors
and other persons or entities furnishing labor, supplies and/or materials on
behalf of Seller in furtherance of such work have been paid in full for the work
performed at the Units on behalf of Seller as required pursuant to the Leases,
and (vii) at Closing, no tenant allowances shall be due to any Tenant pursuant
to its Lease for which Purchaser shall not have received a credit in accordance
with this Agreement.

 

(b)       no renewal or extension option has been granted to the Tenants, except
as set forth in the Leases;

 

(c)       intentionally omitted;

 

(d)       the rents, including any Overage Rent, are being paid on a current
basis and no Tenant has paid any rent more than one (1) month in advance;

 

(e)       there are no security deposits (whether cash or letters of credit)
held by Seller;

 

(f)       at Closing, there shall not be any brokerage or leasing commission
actually due with respect to the Leases;

 

(g)       Seller has provided Purchaser with true, correct and complete copies
of all of the Leases (including any guaranties), together with any amendments,
modifications and extensions thereto and there are no leases, licenses or other
occupancy agreements with respect to the Units except as set forth in the Rent
Roll;

 

28.

 

 

(h)       all Tenants are in possession of the premises leased by them unless
otherwise noted on the Rent Roll;

 

(i)        except as set forth in this Section 7.1.6(i) or as disclosed in the
Rent Roll, no Tenant has delivered written notice to Seller claiming entitlement
to “free” rent, rent concessions, tenant allowances, rebates, rent abatements,
set-offs or offsets against rent or contesting the pro-rata shares of tax or
maintenance increases shown in the Rent Roll or their obligations to pay any
common area charges or cost-of-living increases as required by their Leases
which is outstanding. There may exist a dispute between Seller and CVS (as
hereinafter defined) as to the date that CVS took possession of Unit RTL1
pursuant to its Lease insofar as Seller believes the date to be February 13,
2019, while CVS’s construction crew (but not its main offices) have sent
informal emails (but not formal, written notice under the Lease) contending that
CVS did not take possession until an unspecified, later date (not later than
March 15, 2019).

 

7.1.7.     There is no pending (or, to Seller’s knowledge, threatened in
writing) action, suit or other proceeding against the Property or against Seller
with respect to the Property as of the date of this Agreement that if adversely
determined would have a material adverse effect on the Property or Seller’s
ability to consummate the transactions contemplated hereby.

 

7.1.8.     There are no service, maintenance, supply or similar contracts with
Seller (as owner of the Units) relating to the Units, and there shall not be any
such contracts which will be binding upon Purchaser after the Closing.
Notwithstanding the foregoing, Purchaser acknowledges that there may be service,
maintenance or similar contracts in respect of the Condominium that may affect
all units in the Condominium and/or the Building, including (but not solely
applicable to) the Units.

 

29.

 

 

7.1.9.     Seller has not received any written notice from the Condominium that
Seller, as the sponsor of the Condominium, is in default under any obligation of
Seller to the Condominium. Seller has not received written notice that any party
is in default or its obligations under the Condominium Documents which has not
been cured.

 

7.1.10.   Seller is not a person and/or entity with whom Purchaser is restricted
from doing business under the Internal Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et seq.; the Trading With The Enemy Act, 50 U.S.C. App. Section 5;
the U.S.A. Patriot Act of 2001; any executive orders promulgated thereunder, any
implementing regulations promulgated thereunder by the U.S. Department of
Treasury Office of Foreign Assets Control (“OFAC”) (including those persons
and/or entities named on OFAC’s List of Specially Designated Nationals and
Blocked Persons); or any other applicable law of the United States.

 

7.1.11.   Seller has not received written notice of any pending or threatened
condemnation or eminent domain proceedings that would affect the Property (or
any portion thereof).

 

7.1.12.    There shall be no employees employed by Seller or any Seller Related
Party which will be binding on Purchaser following the Closing in connection
with the Units. There are no union employees employed by Seller or a Seller
Related Party at, or union contracts to which Seller or a Seller Related Party
is a party or which is binding upon, the Units. Notwithstanding the foregoing,
Purchaser acknowledges that there may be employees of the Condominium that
service the Units and/or the Building.

 

7.1.13.   The common charges (excluding separately billed utility charges) are
as set forth on Exhibit H. Seller has not received any written notice of any
intended assessment or increase in common charges from the Condominium Board not
reflected in Exhibit H.

 

30.

 



 

7.1.14.   Seller has not granted any person or entity and there exists no option
or right of first refusal by any party (including the board of the Condominium)
to purchase all or any part of any Unit that remains outstanding.

 

7.1.15.   Seller has provided Purchaser with true, correct and complete copies
of all of the Condominium Documents, together with any amendments, modifications
and extensions thereto. To Seller’s knowledge, the Condominium Documents are in
full force and effect.

 

7.1.16.   All Tangible Property attached or appurtenant to, or used in
connection with, the Property (other than trade fixtures belonging to Tenants)
shall be owned by Seller at Closing, free of any liens or encumbrances except
for the Permitted Exceptions, and are included in this sale.

 

7.1.17.    Seller currently maintains insurance policies in compliance with and
fulfilling Seller’s obligations under, the Leases and the Condominium Documents.

 

7.1.18.   Intentionally omitted.

 

7.1.19.   Except as set forth on Exhibit M, Seller has not retained anyone to
file notices of protest against, or to commence actions to review, real property
tax assessments against the Property, and has not received written notice that
any such action has been taken by or on behalf of any Tenants under the Leases.

 

7.1.20.   Seller is not and is not acting on behalf of (i) an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (ii) a “plan” within the meaning of
Section 4975 of the Code or (iii) an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. §2510.3-101, as modified by Section 3(42) of ERISA, of
any such employee benefit plan or plan.

 

31.

 

 

Any and all uses of the phrase, “knowledge of Seller” or “to Seller’s actual
knowledge” or other references to Seller’s knowledge in this Agreement, shall
mean the actual, present, conscious knowledge of Jordan Brill (the “Seller
Knowledge Individual”) as to a fact at the time given without any investigation
or inquiry. The Seller Knowledge Individual is the individual who is most likely
in the ordinary course of Seller’s business and with respect to the transactions
contemplated hereby to have responsibility for, and therefore to have personal
knowledge of, the matters set forth in this Section 7.1. Without limiting the
foregoing, Purchaser acknowledges that the Seller Knowledge Individual has not
performed and is not obligated to perform any investigation or review of any
files or other information in the possession or control of Seller or to make any
inquiry of any persons, or to take any other actions in connection with the
representations and warranties of Seller set forth in this Agreement. Neither
the actual, present, conscious knowledge of any other individual or entity, nor
the constructive knowledge of the Seller Knowledge Individual or of any other
individual or entity, shall be imputed to the Seller Knowledge Individual.
Purchaser acknowledges that the Seller Knowledge Individual is named solely for
the purpose of defining and narrowing the scope of Seller’s knowledge and not
for the purpose of imposing any liability on or creating any duties running from
such Seller Knowledge Individual to Purchaser. Purchaser covenants that it will
bring no action of any kind against the Seller Knowledge Individual, related to
or arising out of this Agreement.

 

The accuracy on the date hereof of the representations and warranties of Section
7.1 shall be conditions to Closing. The representations and warranties of Seller
set forth in Section 7.1 (each a “Surviving Seller Representation”;
collectively, the “Surviving Seller Representations”) of this Agreement shall
survive the Closing for a period of one-hundred five (105) days (the “Survival
Period”), and shall be subject to the limitations and conditions of this Section
7.1. Purchaser shall not be entitled to pursue a claim for a breached Surviving
Seller Representation unless, within fifteen (15) Business Days following the
expiration of the Survival Period, Purchaser shall have commenced a legal
proceeding alleging that Seller is in breach of any such Surviving Seller
Representation and that Purchaser has suffered damages as a result thereof. In
the event that Purchaser fails to commence any action relating to a Surviving
Seller Representation as and when required in the prior sentence, Purchaser
shall be precluded from asserting such claim against Seller or pursuing Seller
therefor. Purchaser acknowledges and agrees that in no event shall damages
include consequential, special or punitive damages. Notwithstanding the
foregoing, Purchaser shall not have any right to bring any actions against
Seller for a breach of any representation or warranty of Seller, unless and
until the aggregate amount of the damages arising out of such breach(es) exceeds
the sum of $50,000.00 (the “Threshold Amount”). In addition, in no event shall
the aggregate liability of Seller to Purchaser by reason of any breach of one or
more of Seller’s representations or warranties and for all documents executed
and delivered at Closing in accordance with this Agreement exceed, in the
aggregate, the sum of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) (the “Maximum Liability Amount”).

 

32.

 

 

The representations and warranties of Seller set forth in this Section 7.1 are
subject to the following limitations: (i) to the extent any Leases or other
written information delivered to Purchaser or its counsel with respect to the
Property at any time prior to the Closing contains provisions or information
about the Property inconsistent with any of the representations and warranties
contained in Section 7.1, such representations and warranties shall be deemed
modified to conform to such provisions and Purchaser shall be deemed to have
knowledge thereof; and (ii) in the event that, on or prior to the Closing,
Purchaser shall obtain actual knowledge of any information that is contradictory
to, and would constitute the basis of a breach of, any representation or
warranty, then, promptly thereafter Purchaser shall deliver to Seller notice of
such information specifying the representation or warranty to which such
information relates. Purchaser further acknowledges that such representation or
warranty will not be deemed breached in the event Purchaser shall have, prior to
Closing, obtained actual knowledge of any information that is contradictory to
such representation or warranty and shall have failed to disclose to Seller as
required hereby. In the event (x) Purchaser has actual knowledge prior to the
Closing Date of the breach by Seller of any representation or warranty, or (y)
Seller delivers a “bringdown” certificate as described in Section 8.1.16 of this
Agreement and such certificate that includes updates to representations and
warranties which indicate that any such representation or warranty is no longer
true and correct in all material respects which is not due to a breach by Seller
of its obligations pursuant to this Agreement, Purchaser’s sole and exclusive
remedy shall be to (a) proceed to close the transaction, without abatement of
the Purchase Price, and without further remedy against Seller except that
Purchaser may seek actual damages against Seller subject to the Maximum
Liability Amount, provided that any such action is commenced on or prior to the
expiration of the Survival Period; or (b) terminate this Agreement by written
notice to Seller and Escrow Agent, in which event Escrow Agent shall return to
Purchaser the Downpayment together with any interest earned thereon and this
Agreement shall thereupon be deemed cancelled and become void and of no further
effect, and neither party hereto shall have any obligations of any nature to the
other hereunder or by reason hereof, except for those provisions which are
intended to survive such termination.

 

33.

 

 

7.2         Purchaser warrants, represents and covenants to and with Seller that
the following are true and correct on the date hereof and on the Closing Date:

 

7.2.1       Purchaser has the requisite power and authority to enter into and to
perform the terms of this Agreement. Purchaser is not subject to any law, order,
decree, restriction, or agreement which prohibits or would be violated by this
Agreement or the consummation of the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action of Purchaser. This Agreement constitutes, and each document and
instrument contemplated hereby to be executed and delivered by Purchaser, when
executed and delivered, shall constitute the legal, valid and binding obligation
of Purchaser enforceable against Purchaser in accordance with its respective
terms.

 

34.

 

 

7.2.2      Neither the execution, delivery and performance of this Agreement nor
the consummation of the transactions contemplated hereby is prohibited by, or
requires Purchaser to obtain any consent, authorization, approval or
registration under any law, statute, rule, regulation, judgment, order, writ,
injunction or decree which is binding upon Purchaser.

 

7.2.3      There are no judgments, orders, or decrees of any kind against
Purchaser unpaid or unsatisfied of record, nor any actions, suits or other legal
or administrative proceedings pending or, to the best of Purchaser's actual
knowledge, threatened against Purchaser, which would have any material adverse
effect on the business or assets or the condition, financial or otherwise, of
Purchaser or the ability of Purchaser to consummate the transactions
contemplated by this Agreement.

 

7.2.4       Purchaser is not a person and/or entity with whom Seller is
restricted from doing business under the Internal Emergency Economic Powers Act,
50 U.S.C. Section 1701 et seq.; the Trading With The Enemy Act, 50 U.S.C. App.
Section 5; the U.S.A. Patriot Act of 2001; any executive orders promulgated
thereunder, any implementing regulations promulgated thereunder by the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) (including
those persons and/or entities named on OFAC’s List of Specially Designated
Nationals and Blocked Persons); or any other applicable law of the United
States.

 

7.2.5       Purchaser acknowledges having received and read a copy of (i) the
Offering Plan and all amendments thereto in connection with the condominium
conversion (collectively, the “Plan”) and (ii) the Declaration, together with
the bylaws and rules and regulations of the Condominium and the tax lot drawings
with respect thereto recorded in the New York City Register's Office (the
foregoing Plan, Declaration, bylaws, rules and regulations and tax lot drawings
are sometimes collectively referred to herein as the “Condominium Documents”)
prior to Purchaser signing this Agreement. A listing of all Condominium
Documents is set forth in the annexed Exhibit I and made a part hereof. Upon
recordation of by the applicable governmental and/or quasi-governmental bodies
(if at all), of (i) the 13th Amendment, (ii) the 14th Amendment and/or (iii) the
Dec/By-Law Amendment (as hereinafter defined), each such recorded document, if
and when recorded, shall be added to the list of Condominium Documents set forth
on Exhibit I, nunc pro tunc. Purchaser hereby agrees to be bound by the terms
and conditions of the Condominium Documents. The provisions of this Section
7.2.5 shall survive the Closing.

 

35.

 

 

7.2.6      Purchaser is represented by counsel in connection with the
transaction contemplated by this Agreement, is a sophisticated party with
financial wherewithal to bear any risks which may be associated with the
transaction contemplated by this Agreement, and has sufficient knowledge and
experience in real estate and the law with respect to transactions involving the
purchase and sale of condominium interests. Purchaser acknowledges that the sale
of the Property to Purchaser is not a sale to the public pursuant to an offering
plan. The provisions of this Section 7.2.6 shall survive the Closing.

 

7.2.7       The accuracy of the representations and warranties of Section 7.2 on
the date hereof shall be conditions to Closing, and such representations and
warranties shall survive the Closing for the Survival Period.

 

36.

 

 

7.3         Purchaser agrees and acknowledges that, except as specifically set
forth in this Agreement, the documents described in Section 8 of this Agreement
and the Condominium Documents (including the New Condominium Documents), neither
Broker (as hereinafter defined) or Seller, or any of its respective direct or
indirect members, partners, shareholders, officers, directors, employees or
agents (collectively, the “Seller Related Parties”), nor any agent nor any
representative nor any purported agent or representative of Seller or any of the
Seller Related Parties or Broker have made, and neither Seller nor any of the
Seller Related Parties nor Broker are liable for or bound in any manner by, any
express or implied warranties, guaranties, promises, statements, inducements,
representations or information pertaining to the Property or any part thereof.
Without limiting the generality of the foregoing, Purchaser has not relied on
any representations or warranties, and Seller, the Seller Related Parties and
Broker have not made any representations or warranties other than as expressly
set forth herein, in the documents described in Section 8 of this Agreement and
in the Condominium Documents (including the New Condominium Documents), in
either case express or implied, as to (a) the current or future real estate tax
liabilities, assessments or valuations of the Property, (b) the potential
qualification of the Property, the Units, the Building or the Land for any and
all benefits conferred by Federal, state or municipal laws, whether for
subsidies, special real estate tax treatment, insurance, mortgages, or any other
benefits, whether similar or dissimilar to those enumerated, (c) the compliance
of the Building, Units, Property or Land, in its current or any future state,
with applicable zoning ordinances and the ability to obtain a change in the
zoning or a variance with respect to the Building’s, the Property’s, or the
Units’ non-compliance, if any, with said zoning ordinances, (d) the availability
of any financing for the alteration, rehabilitation or operation of the Property
from any source, including, but not limited to, any state, city or Federal
government or any institutional lender, (e) the current or future use of the
Property, or the Units, including but not limited to the Property’s or the
Units’ use for commercial purposes, (f) the present and future condition and
operating state of any and all machinery or equipment on the Property, the Units
and the Building and the present or future structural and physical condition of
any building or its suitability for rehabilitation or renovation, (g) the
ownership or state of title of any personal property in the Units or the Real
Property, (h) the presence or absence of any Laws and Regulations or any
Violations, (i) the validity, legality or enforceability of any of the
Condominium Documents (including the New Condominium Documents), or the
compliance with the Condominium or the Condominium Board with all applicable
Laws and Regulations; and (j) the layout, rent, income, expenses, operation,
agreements, licenses, easements, instruments or documents of or in any way
affecting the Property, the Units, the Building or the Land. Further, Purchaser
acknowledges and agrees that, except as set forth in this Agreement, in the
documents described in Section 8 of this Agreement and in the Condominium
Documents (including the New Condominium Documents), neither Seller nor any of
the Seller Related Parties nor Broker are liable for or bound by (and Purchaser
has not relied upon) any verbal or written statements, representations or any
other information respecting the Property furnished by Seller, any of the Seller
Related Parties or Broker or any broker, employee, agent, consultant or other
person representing or purportedly representing Seller, any of the Seller
Related Parties or Broker. The provisions of this Section 7.3 shall survive the
Closing.

 

37.

 

 

8Closing Deliveries.

 

8.1         At or prior to the Closing, Seller shall make, have made or caused
to be made, the following deliveries to the Escrow Agent:

 

8.1.1      Seller shall execute, acknowledge and deliver to Purchaser a deed in
the form attached hereto as Exhibit D (the “Deed”), complying with RPL §339-0
and containing the covenant required by LL §13(5), conveying to Purchaser title
to the Units, together with their undivided interest in the Common Interests of
each Unit, as such interests exist as of the Closing Date. The Deed shall be
executed and acknowledged by Seller and by Purchaser, in proper statutory form
for recording.

 

8.1.2      Seller shall execute, acknowledge and deliver to Purchaser an
assignment of all of Seller's right, title and interest as landlord or otherwise
under the Leases in respect of the Property, and of any security deposit, if
any, actually held by Seller on the date of the Closing, in the form attached
hereto as Exhibit E and made a part hereof (the “Assignment of Leases”) and
shall deliver to Purchaser an executed original or copy of each Lease described
on the Rent Roll.

 

38.

 

 

8.1.3      Seller shall execute and deliver to Purchaser a notice to the Tenants
(and, if applicable, any guarantors) under the Leases advising them of the sale
of the Property, and the assignment to Purchaser of the Leases, in the form
attached hereto as Exhibit F and made a part hereof.

 

8.1.4      Seller shall execute, acknowledge and deliver to Purchaser a bill of
sale, conveying and transferring to Purchaser all right, title and interest of
Seller, if any, in and to all fixtures, machinery, equipment, articles of
personal property and improvements in the nature of personal property attached
or appurtenant to, or located on, or used in connection with the use or
operation of, or used or adapted for use in connection with the enjoyment or
occupancy of the Property, including, without limitation, all assignable
(without third party consent(s)) licenses, permits, warranties and guarantees
and plans and specifications held by Seller in connection with the Property,
specifically excluding, however, any personal property of Tenants in the form
attached hereto as Exhibit G and made a part hereof.

 

8.1.5      Seller shall deliver to Purchaser all keys to any portion of the
Units, to the extent in Seller's possession or control together with all books,
records, plans and specifications pertaining solely to the Units.

 

8.1.6      Seller shall deliver to Purchaser a certificate, duly executed and
acknowledged by Seller, in accordance with Section 1445 of the Code.

 

8.1.7      Seller shall deliver to the Title Company evidence reasonably
satisfactory to the Title Company of Seller’s authority to consummate the
transactions contemplated herein and the execution and delivery of the documents
required to be executed and delivered hereunder.

 

8.1.8      Seller shall execute, acknowledge and deliver a Combined Real Estate
Transfer Tax Return and Credit Line Mortgage Certificate, Form TP-584 in respect
of the Property (the “State Transfer Tax Return”).

 

39.

 

 

8.1.9           Seller shall execute, acknowledge and deliver a New York City
Department of Finance Real Property Transfer Tax Return in respect of the
Property (the “City Transfer Tax Return”).

 

8.1.10         Seller shall execute, acknowledge and deliver Form RP-5127 in
respect of the Property (the “Equalization Form”).

 

8.1.11         Seller shall execute and deliver an Affidavit in Lieu of
Registration as required by Chapter 664 of the Laws of 1978.

 

8.1.12         A letter issued by the Condominium or its managing agent
certifying: (a) that the common charges and any assessments then due and payable
to the Condominium with respect to the Units have been paid to the date of the
Closing, (b) as to any reserves being held by the Condominium and the balances
therein, (c) consenting to the sale of the Units to Purchaser and (d) that the
Condominium has not received any written notice alleging any defaults of Seller
under the Condominium Documents with respect to the Units which have not been
cured.

 

8.1.13         A written assignment of all of Seller’s right title and interest
in and to any guaranties or warranties in connection with any work or services
performed or equipment or improvements installed on or at the Units (solely with
respect to such guaranties or warranties that affect or relate to the Units)
that are assignable (including, without limitation, all manufacturer’s
warranties and all other rights relating to any architects, engineers,
contractors, subcontractors, consultants, professionals or other individuals or
entities who performed, consulted or collaborated in any way in conjunction with
the construction of the Property), in such form that is reasonably acceptable to
Seller (the “Assignment of Warranties”).

 

40.

 

 

8.1.14         In the event that the Tenant for Unit RTL1 (“CVS”) has not
received required signoffs from all governmental agencies with respect to the
alterations performed by CVS at Unit RTL1 in accordance with its Lease (the “CVS
Signoffs”) prior to the Closing Date, Seller shall deliver an undertaking to
Purchaser on terms reasonably acceptable to Purchaser and Seller providing that
Seller (as sponsor of the Condominium) shall provide prompt and reasonable
assistance to Purchaser (at Purchaser’s sole cost and expense, solely with
respect to (i) any costs and expenses relating to Unit RTL1 or (ii)
administrative costs, fees and expenses required to obtain the CVS Signoffs) to
facilitate Purchaser and CVS in obtaining the CVS Signoffs (the “CVS Undertaking
Agreement”).

 

8.1.15         Any documents required to be delivered in accordance with Section
27.3 of this Agreement.

 

8.1.16         Seller shall execute and deliver a “bringdown” certificate
certifying that the representations and warranties set forth in this Agreement
are true and correct in all material respects as of the date of Closing, which
certificate may include updates to representations to reflect changes in facts
that are not prohibited by this Agreement (provided that any such changed facts
and circumstances are not in breach or violation of this Agreement) and which
certificate shall be subject to the limitations and qualifications contained in
this Agreement, including but not limited to Section 7.1.

 

8.1.17         A certification to the Title Company in the form of Exhibit K
annexed hereto.

 

8.1.18         To the extent not posted at the Property, Seller shall deliver
originals or, if originals are unavailable, copies, of all permits, licenses,
approvals, warranties and guaranties relating to solely and exclusively to the
ownership, use or operation of the Units, to the extent same are in Seller’s
possession.

 

8.1.19         A written resignation from the member of the Condominium Board
which is associated with the owners of the Units, resigning from its respective
seat on the Condominium Board and/or as officer of the Condominium.

 

41.

 

 

8.1.20         To the extent required in accordance with Section 2.7 of this
Agreement, Seller shall execute and deliver to Purchaser the Seller Violation
Undertaking Agreement.

 

8.1.21         To the extent required in accordance with Section 8.7 of this
Agreement, Seller shall execute and deliver to Purchaser the NRSU Undertaking
Agreement.

 

8.1.22         To the extent required in accordance with Section 9.6 of this
Agreement, Seller shall execute and deliver to Purchaser the Seller NRSU Lease.

 

8.2          At or prior to the Closing, Purchaser or its agents shall make,
have made or caused to be made to Escrow Agent, the following deliveries:

 

8.2.1           Purchaser shall pay to Seller the balance of the Purchase Price
required pursuant to Section 3.2.2 hereof, subject to any adjustments pursuant
to Section 6 of this Agreement.

 

8.2.2           Purchaser shall provide to the Title Company evidence reasonably
satisfactory to the Title Company of Purchaser’s authority to consummate the
transactions contemplated herein and the execution and delivery of the documents
required to be executed and delivered hereunder.

 

8.2.3           Purchaser shall execute, acknowledge and deliver to Seller a
counterpart of the Assignment of Leases.

 

8.2.4           Purchaser shall execute, acknowledge and deliver to Seller a
counterpart of the Deed.

 

8.2.5           Purchaser shall acknowledge receipt of copies of the Leases and
lease files delivered by Seller (provided Seller has delivered same to Purchaser
on or before the Closing Date).

 

42.

 

 

8.2.6           Purchaser shall execute, acknowledge and deliver to Seller a
counterpart of the State Transfer Tax Return.

 

8.2.7           Purchaser shall execute, acknowledge and deliver to Seller
counterpart of the City Transfer Tax Return.

 

8.2.8           Purchaser shall execute, acknowledge and deliver to Seller a
counterpart of the Equalization Form.

 

8.2.9           Purchaser shall execute, acknowledge and deliver to Seller for
recording the Power of Attorney in favor of the condominium board and declarant
in the form required by the Offering Plan.

 

8.2.10         Purchaser shall execute and deliver a “bringdown” certificate
certifying that the representations and warranties set forth in this Agreement
are true and correct in all material respects as of the date of Closing, which
certificate may include updates to representations to reflect changes in facts
that are not prohibited by this Agreement and which certificate shall be subject
to limitations and qualifications contained in this Agreement.

 

8.2.11         To the extent required, Purchaser shall execute, acknowledge and
deliver to Seller a counterpart of the CVS Undertaking Agreement.

 

8.2.12         Purchaser shall execute, acknowledge and deliver to Seller a
counterpart of the Assignment of Warranties.

 

8.2.13         To the extent required in accordance with Section 2.7 of this
Agreement, Purchaser shall execute and deliver to Seller a counterpart of the
Seller Violation Undertaking Agreement.

 

8.2.14         To the extent required in accordance with Section 8.7 of this
Agreement, Purchaser shall execute and deliver to Seller a counterpart of the
NRSU Undertaking Agreement.

 

43.

 

 

8.2.15         To the extent required in accordance with Section 9.6 of this
Agreement, Purchaser shall execute and deliver to Seller a counterpart of the
Seller NRSU Lease.

 

8.3          Seller shall obtain and deliver to Purchaser not less than three
(3) Business Days prior to the Closing Date a written estoppel certificate (each
a “Tenant Estoppel”) from each Tenant at the Property substantially in the form
annexed hereto as Exhibit J and made a part hereof, indicating no deviation from
the information provided herein, other than de minimis, it being agreed that (i)
the (other than in connection with a statement regarding such Tenant’s default
under its Lease) inclusions of qualifications such as "to our knowledge", or
references to a general conditional statement such as or similar to, "we reserve
all rights", and/or (ii) any modification or qualification of any kind, or
deletion in its entirety of any of those provisions of a Tenant Estoppel which
are in italicized font on Exhibit J, shall not cause the Tenant Estoppel to be
non-compliant.

 

8.3.1           In the event that a Tenant Estoppel alleges a default by Seller
which can be cured by the payment of money only, at or prior to Closing Seller,
at its election, may pay same or deliver such amount into escrow with Escrow
Agent until such alleged default is resolved, and in either event, Seller shall
be deemed to have timely delivered the applicable Tenant Estoppel.

 

8.3.2           In the event that a Tenant Estoppel contains qualifications such
as "to our knowledge", or references to a general conditional statement such as
or similar to, "we reserve all rights" with respect to such Tenant’s statement
of whether it is in default of its Lease, such Tenant Estoppel shall be
compliant with this Section 8.3 so long as Seller cures such noncompliance by
including a representation in the certificate to be delivered by Seller at
Closing pursuant to Section 8.1.16 above which states that the applicable Tenant
“is not in default under the terms of its Lease”, which additional
representation shall be subject to the limitations and qualifications contained
in this Agreement, including but not limited to Section 7.1. In the event that
Seller delivers a certificate at Closing in accordance with the previous
sentence, Seller shall be deemed to have timely delivered the applicable Tenant
Estoppel.

 

44.

 

 

8.3.3           The failure or inability by Seller to obtain the Tenant
Estoppels shall constitute a failure of condition but not a default by Seller,
so long as Seller used commercially reasonable efforts to obtain same; provided
that Seller shall be entitled to adjourn the Closing Date in order to permit
Seller additional time to obtain a Tenant Estoppel. In the event Seller advises
Purchaser in writing that Seller is unable to obtain a Tenant Estoppel in
accordance with this Section 8.3, Purchaser shall be entitled, as its sole and
exclusive remedy, to those rights and remedies set forth in Section 10.2 hereof;
provided that if Purchaser elects to terminate this Agreement as a result of (x)
the failure of the closing condition set forth in this Section 8.3.3, or (y) a
default by Seller of its obligations set forth in this Section 8.3, then, in
either such termination event, in addition to a return to Purchaser of the
Downpayment (together with accrued interest thereon), Seller shall also be
required to reimburse Purchaser for its reasonable costs and expenses (including
attorneys’ fees) actually incurred with respect to the transaction which
underlies this Agreement in an amount not to exceed TWO HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($250,000.00) in the aggregate.

 

8.3.4           Without limiting the generality of the foregoing, Seller shall
have no obligation to bring any legal action against a Tenant to compel such
Tenant to issue the Tenant Estoppel or otherwise extend the Closing Date to
obtain the Tenant Estoppel.

 

8.4          Unless a Lease is subordinate on its terms, Seller agrees to
deliver draft subordination, non-disturbance and attornment agreements (each an
“SNDA”) for the Tenants (which shall in the form required by the applicable
Lease, or if no form of SNDA is required, then in a form prepared by Purchaser
or its lender), and Seller agrees to use commercially reasonable efforts to
cause each requested Tenant to provide an SNDA. The failure by Seller to obtain
the requested SNDAs shall constitute a failure of condition but not a default by
Seller, so long as Seller used commercially reasonable efforts to obtain same;
provided that Seller shall be entitled to adjourn the Closing Date in order to
permit Seller additional time to obtain an SNDA. Without limiting the generality
of the foregoing, Seller shall have no obligation to bring any legal action
against a Tenant to compel such Tenant to issue the SNDA or otherwise extend the
Closing Date to obtain the SNDA.

 

45.

 

 

8.5          Seller agrees to use commercially reasonable efforts to obtain and
deliver to Purchaser a written estoppel certificate from any party to an
instrument recorded against the Property which is (i) executed from and after
April 6, 2015, and (ii) set forth on the Title Report (each a “Title Estoppel”)
in form reasonably acceptable to Purchaser and Seller; provided that Seller’s
failure to obtain any Title Estoppel shall in no event be deemed to be a failure
of a condition precedent to Purchaser’s obligations under this Agreement and
shall in no way impair Purchaser’s obligations under this Agreement or entitle
Purchaser to delay the Closing, or receive a credit against, or reduction of,
the Purchase Price.

 

8.6          Seller and Purchaser, at the Closing, shall prepare, execute and
deliver to each other, subject to all the terms and provisions of this
Agreement, (a) a closing statement setting forth, inter alia, the closing
adjustments and material monetary terms of the transaction contemplated hereby
and (b) such other instruments and documents as may be reasonably required to
effectuate the consummation of the transactions described in this Agreement.

 

8.7          In the event that (i) prior to the Closing (a) the 14th Amendment
shall not have been recorded, (b) the NRSU shall not have been subdivided from
Unit RTL2 and (c) a new tax lot shall not have been created and issued for the
NRSU by the applicable governmental authorities (collectively the “NRSU
Subdivision”), and (ii) the parties are not executing the Seller NRSU Lease at
Closing in accordance with Section 9.6 of this Agreement, at Closing Purchaser
and Seller shall execute the NRSU Undertaking Agreement (as hereinafter
defined). For the avoidance of doubt, in the event that the parties execute the
Seller NRSU Lease at Closing, the parties shall neither execute and deliver the
NRSU Undertaking Agreement at Closing, nor have any further obligation pursuant
to the provisions of Section 8.7 of this Agreement. The parties acknowledge that
the NRSU Subdivision is being done at the request of Seller and only as a
convenience to Seller.

 

46.

 

 

8.7.1           In the event that the NRSU Subdivision has not occurred prior to
the Closing Date (and the parties are not executing the Seller NRSU Lease at
Closing), Seller shall use commercially reasonable efforts to cause the NRSU
Subdivision to occur not later than such date which is one (1) year following
the Closing Date; provided that if the NRSU Subdivision has not occurred within
one (1) year despite Seller’s commercially reasonable efforts in furtherance
thereof, then Seller shall be permitted an additional period not to exceed four
(4) months to complete the NRSU Subdivision. Upon request, Seller shall keep
Purchaser apprised of the progress of the NRSU Subdivision.

 

8.7.2           In the event that (i) Seller shall fail to cause the NRSU
Subdivision to occur as and when required pursuant to the provisions of Section
8.7.1, or (ii) (a) at any time after such date which is six (6) months following
the Closing Date Purchaser executes and delivers a deed to transfer Unit RTL2 to
an unaffiliated, bona-fide third-party purchaser for value (a “Sale”), or (b)
Purchaser’s lender commences an action to foreclose upon Purchaser’s mortgage
which encumbers the Units or accepts a deed in lieu of foreclosure with respect
to any or all of the Units (a “Loan Enforcement Action”), Seller shall have no
further right to receive a reconveyance of the NRSU in accordance with this
Section 8.7, and Seller will be deemed to have irrevocably and permanently
waived its right to the NRSU.

 

8.7.3           For purposes of this Agreement, the “NRSU Undertaking Agreement”
shall be a document to be executed at Closing by Purchaser and Seller (to the
extent required pursuant to the provisions of Sections 8.7 and 9.6) which shall
provide, inter alia, that:

 

47.

 

 

(i) promptly following the NRSU Subdivision, Purchaser shall execute,
acknowledge and deliver a bargain and sale deed without covenants against
grantor’s acts for no-consideration, together with all required conveyance tax
documents relating thereto, so as to convey the NRSU to Seller as of the date of
the NRSU Subdivision in its “as-is, where-is” condition as of the Closing Date.
Except as expressly provided in the NRSU Undertaking Agreement, Purchaser will
not provide any representations and/or warranties as it relates to the NRSU, and
Purchaser shall be released from all liability (other than liability that arises
from Purchaser’s willful misconduct or failure to act in violation of the terms
of this Section 8.7) as it relates to the NRSU, the NRSU Undertaking Agreement
and the NRSU Subdivision.

 

(ii) all costs and expenses to be paid by Purchaser (other than Purchaser’s
attorney’s fees) including but not limited to transfer taxes, if any, or costs
and expenses to record the deed due and payable by virtue of the conveyance of
the NRSU from Purchaser to Seller shall be paid by Seller. Further, concurrent
with the delivery of the executed deed which reconveys the NRSU, Seller shall
reimburse Purchaser for that portion of real estate taxes paid by Purchaser for
Unit RTL2 attributable to the NRSU from and after the date of the reconveyance
of the NRSU to Seller;

 

(iii) between the Closing Date and the NRSU Reconveyance Date (as hereinafter
defined), Purchaser shall not cause any voluntary liens, cause any encumbrances
or cause any third-party claims to encumber the NRSU unless such liens,
encumbrances and claims are removed and satisfied by Purchaser (at Purchaser’s
sole cost and expense) on or prior to the NRSU Reconveyance Date;

 

48.

 

 

(iv) In the event that, following five (5) Business Days’ written notice from
Seller (which notice may be delivered at any time following the NRSU Subdivision
and release of the lien of Purchaser’s lender against the NRSU), Purchaser shall
fail or refuse to deliver to Seller (a) those documents set forth in Section
8.7.3(i), or (b) such other reasonable documents requested by Seller, the Title
Company or Purchaser’s lender in furtherance of the reconveyance of the NRSU to
Seller in accordance with the provisions of this Section 8.7 (which documents
shall not impose any additional cost or obligation upon Purchaser and which
shall be customary in a transaction of this nature), Seller shall have a limited
power of attorney to execute any and all of such documents in (a) and (b) of
this Section 8.7.3(iv) on Purchaser’s behalf so as to effectuate the
reconveyance of the NRSU to Seller in accordance with the provisions of this
Section 8.7. This limited power of attorney shall be revoked immediately upon
such NRSU reconveyance.

 

(v) Purchaser shall upon the request of Seller or the Condominium, reasonably
cooperate (including delivering any documents and executing any instruments and
affidavits prepared by Seller at Seller’s sole cost and expense) to the extent
necessary in furtherance of the recordation of the 13th Amendment, 14th
Amendment and Dec/By-Law Amendment and/or obtaining the NRSU Subdivision;

 

(vi) Seller shall be permitted to access the proposed NRSU (subject to the
Condominium Documents and the Leases) and to provide such access to its
engineers, contractors, expeditors, agents, representatives and employees;
provided that any such access (w) must be on prior notice to Purchaser and
during reasonable business hours and at a time and in a manner as to not
interfere with any Tenant’s use of its demised premises, (x) shall be subject to
(1) the rights of the Tenant of Unit RTL2 pursuant to its Lease and (2) the
rights, limitations and obligations of the Condominium Documents, (y) Purchaser
and its representatives shall be permitted to accompany Seller and its vendors
when at the NRSU, and (z) Seller shall indemnify and hold Purchaser harmless for
any damage caused to Unit RTL2 by reason of any inspections of the NRSU in
accordance with the NRSU Undertaking Agreement;

 

49.

 

 

(vii) prior to the NRSU Reconveyance Date, Purchaser shall not be permitted to
modify any existing loan documents encumbering Unit RTL2 (or any portion
thereof), or to enter into any new loan documents to encumber Unit RTL2 (or any
portion thereof) unless such modifications and/or new loan documents provide for
the release of the NRSU from the mortgage promptly upon the NRSU Subdivision and
Seller’s delivery of all NRSU documentation reasonably required by Purchaser’s
lender (even if Purchaser is then in default under such loan); and

 

(viii) Seller shall (a) pay those reasonable fees and expenses of Purchaser’s
lender (including 3rd-party attorneys’ fees and expenses actually incurred), and
(b) provide such cooperation (including providing documentation relating to the
NRSU Subdivision) reasonably required by Purchaser’s lender to cause any
mortgage to be released against the NRSU in accordance with the NRSU Undertaking
Agreement (provided that such release occurs promptly following the NRSU
Subdivision) in an aggregate amount not to exceed TWENTY THOUSAND AND 00/100
DOLLARS ($20,000.00).

 

8.7.4           The provisions of Sections 8.7.1 and 8.7.2 of this Agreement
shall survive the Closing.

 

9Interim Responsibilities; Closing Conditions.

 

9.1          Seller agrees that during the period between the date hereof and
the Closing (and where applicable, Seller agrees to cause the board of the
Condominium to act accordingly):

 

9.1.1           Seller will manage the Units or will cause the Units to be
managed (which management shall include performing the obligations of landlord
under the Leases and of the owner of the Units under the Condominium Documents)
under policies substantially similar to those existing prior to the date hereof,
provided that Seller shall have no obligation to make any capital improvements
or replacements to the Units or any portion thereof except to the extent
required pursuant to the terms of any Lease (including without limitation
completion of any work that is the obligation of the landlord under any of the
Leases), the Condominium Documents and/or any Laws and Regulations.

 

50.

 

 

9.1.2           Seller shall not enter into any new lease or any modification,
extension, cancellation or renewal of an existing Lease with respect to any Unit
(each a “Lease Modification”), without first giving Purchaser written notice
(“Seller’s Leasing Notice”) together with (a) either a copy of the proposed
Lease Modification or a summary of the proposed terms thereof, and (b) a
statement of the amount for Leasing Costs (as hereinafter defined), if any, in
connection therewith and the terms of payment thereof. Purchaser shall respond
to Seller by written notice within five (5) Business Days following Purchaser’s
receipt of Seller’s Leasing Notice. In the event Purchaser does not consent (or
is deemed not to consent) to such Lease Modification, which consent may be
withheld in Purchaser’s sole and absolute discretion, then Seller shall not
enter into same.

 

9.1.2.1           If Purchaser consents to any Lease Modification (it being
understood that if Purchaser fails to respond to Seller’s Leasing Notice within
the time period specified above, such failure shall be deemed to constitute
Purchaser’s election to withhold its consent), Seller shall have the right to
enter into the Lease Modification and Purchaser shall pay to Seller at Closing,
as an adjustment to the Purchase Price, the Leasing Costs prorated in each case
over the term of the Lease Modification and apportioned. Such payment shall be
made by Purchaser to Seller at the Closing. As used herein, “Leasing Costs”
shall mean the brokerage commission specified in Sellers’ notice and the cost of
decoration or other work to be performed by the Landlord under the terms of the
Lease Modification to suit the premises to the tenant’s occupancy (but in no
event shall Leasing Costs include any loss of income due to any free or reduced
rental periods, or the payment or reimbursement of any landlord or tenant legal
costs and expenses associated with a Lease Modification or any applicable
commission agreement with respect thereto).

 

9.1.2.2           Notwithstanding the foregoing, at or prior to Closing, Seller
shall pay all leasing or brokerage commissions then due and owing for any Lease
set forth on Exhibit B. For the avoidance of doubt, Seller shall not be required
to pay, nor shall Purchaser be entitled to receive any credit for, brokerage or
leasing commissions which may be earned due to any option which may be exercised
by a Tenant under its Lease which has not yet been so exercised at Closing.

 

51.

 

 

9.1.3           Intentionally omitted.

 

9.1.4           Seller will not grant or file, nor consent to the filing of any
lien or cause any instrument to be recorded (or consent to the recording to any
instrument) that would further encumber the Units in any manner, unless same is
discharged at or prior to Closing.

 

9.1.5           Seller will not enter into new service, maintenance, supply or
similar contracts with Seller (as owner of the Units) relating to the Units
which are not terminable on 30 days’ prior notice provided that at Closing, if
Purchaser elects to terminate such contract Seller shall bear the costs and
expenses associated with the termination thereof.

 

9.1.6           Seller shall keep the Property insured in accordance with
Seller’s existing insurance program or comparable insurance program and in
compliance with the terms of the Leases and the Condominium Documents.

 

9.1.7           Seller shall not amend or modify (or permit to be amended or
modified) the Condominium Documents in such a way as to create or increase a
material restriction, liability or obligation or limit the rights (including
voting or control rights) of the owner of the Units, or otherwise in violation
of the terms of the Leases without Purchaser’s prior consent, which may be
withheld or granted in Purchaser’s sole discretion. For the avoidance of doubt,
Seller’s efforts to cause the (i) 13th Amendment to be recorded and be of full
force and effect in substantially the form annexed hereto as Exhibit L-1; (ii)
14th Amendment to be recorded and be of full force and effect in substantially
the form annexed hereto as Exhibit L-2 (and as may be modified in accordance
with Section 1.2.2 of this Agreement), and (iii) the Dec/By-Law Amendment to be
drafted to incorporate those points enumerated in the annexed Exhibit N and to
be properly recorded shall each be expressly permitted pursuant to this Section
9.1.7 and shall not require further notice to, or consent of, Purchaser.

 

52.

 

 

9.1.8           Intentionally omitted.

 

9.1.9           Seller shall promptly deliver to Purchaser copies of all written
notices received by Seller of any default or any written claim(s) or dispute(s)
with respect to the Leases, the Condominium Documents (including the New
Condominium Documents) or the Property, including without limitation, any
notices of a New Seller-Obligated Violation, or condemnation applicable to the
Real Property or the Units.

 

9.1.10         Seller agrees to make available for Purchaser’s examination upon
prior notice to Seller, during normal business hours and at Seller’s sole cost
and expense, from time to time upon Purchaser’s written request therefor, all
records, statements and accounts reasonably required by Purchaser bearing on or
relating to (a) rents and revenues of the Units and the collection thereof, and
(b) the operation of the Property and expenditures made in connection therewith.

 

9.1.11         In the event that the Condominium determines to resume common
charges in accordance with the 11th Amendment and delivers notice to such effect
to the Unit Owners (as such term is defined in the Offering Plan) (a “CC
Resumption Notice”), Seller shall promptly deliver a copy of the CC Resumption
Notice to Purchaser. Seller shall not cause the Condominium to increase (and
shall not cause the Condominium to increase) the Common Charges payable by the
owners of the Units in conjunction with the resumption of common charges or in
connection with the CC Resumption Notice (as set forth on the annexed Exhibit
H), and in no event shall any common charges waived during the Waiver Period by
the owners of the Units be reinstated or otherwise payable.

 

53.

 

 

9.1.12         Seller agrees to provide, to the extent reasonably necessary,
such documentation and cooperation that Purchaser’s lender may reasonably
require in furtherance of its efforts to close any acquisition financing
relating to the Property, including but not limited to any documentation related
to the NRSU Subdivision; provided that nothing contained in this Section 9.1.12
shall be deemed to create a financing contingency of any kind.

 

9.2          Between the date hereof and the Closing Date, Purchaser and
Purchaser’s lenders, associates, partners, appraisers, agents and consultants
shall be afforded access to the Property as reasonably required by Purchaser in
connection with its preparation for the Closing. Purchaser agrees that in
entering upon and inspecting or examining the Property, it will not communicate
with any Tenants in connection with its Lease or the Property or any matter
related to either such item, or employees of the Condominium without the prior
consent of Seller, not to be unreasonably withheld, conditioned or delayed. Any
access to the Property required by Purchaser in connection with the inspection
of the Property contemplated hereunder (i) must be upon not less than 48 hours’
prior notice to Seller and during reasonable business hours, (ii) shall be
subject to (a) the rights of Tenants pursuant to their Leases and (b) the
rights, limitations and obligations of the Condominium Documents, (iii) requires
that at all times Purchaser and its representatives shall be accompanied by a
representative of Seller when at the Property, and (iv) shall require Purchaser
to carry, or to require its authorized agents who access the Property to carry,
(x) a policy of commercial general liability insurance with a minimum limit of
Two Million Dollars ($2,000,000.00) for each occurrence and Five Million Dollars
($5,000,000.00) in the aggregate for bodily injury and property damage; and (y)
a workman’s compensation or employer’s liability insurance policy in accordance
with the laws of the State of New York, which insurance shall name Seller, its
agent, its mortgagee and the Condominium by endorsement as an additional insured
under Purchaser’s general liability coverage. Purchaser agrees that its
inspection activities shall not unreasonably interfere with the maintenance and
operation of the Property, and Purchaser shall repair any and all damage caused
to the Property directly caused by such inspection (but not for any damage
associated with any pre-existing condition at the Property, unless such
condition was exacerbated by Purchaser’s intentional or negligent actions or
omissions). Nothing contained in this Section 9.2 shall permit Purchaser or its
employees, consultants, engineers and agents to conduct any soil test or
sampling, boring, digging or any other physical intrusion of the Property and/or
the Improvements without the prior written consent of Seller, to be given or
withheld in Seller’s reasonable discretion.

 

54.

 

 

9.3          Purchaser’s obligation to purchase the Property is expressly
conditioned upon the following:

 

9.3.1           Seller’s timely performance in all material respects of the
obligations, covenants and deliveries required of Seller under this Agreement.

 

9.3.2           Seller’s delivery on the Closing Date of the documents described
in Section 8 of this Agreement, which are to be delivered by Seller pursuant to
said Section.

 

9.3.3           The representations and warranties of Seller set forth in
Section 7.1 of this Agreement being true and correct in all material respects as
of the Closing Date as if then made (other than those representations or
warranties made as of a specific date, or with reference to previously dated
materials, which representations and warranties shall be true and correct as of
the date thereof or as of the date of such materials, as applicable). For
purposes hereof, a representation or warranty shall not be deemed to have been
breached if the representation or warranty is true and correct on the date
hereof, but subsequently is not true and correct in all material respects as of
the Closing Date by reason of changed facts or circumstances arising after the
date hereof which pursuant to this Agreement are not prohibited to have occurred
and did not arise by reason of a breach of any covenant made by Seller under
this Agreement.

 

9.3.4           Purchaser’s receipt of the Tenant Estoppels in accordance with
Section 8.3 above.

 

55.

 

 

9.4          Seller’s obligation to sell the Property is expressly conditioned
upon the following:

 

9.4.1           Purchaser’s delivery of the balance of the Purchase Price to the
Escrow Agent on the Closing Date (subject to any adjustments and credits as set
forth in Section 6 of this Agreement).

 

9.4.2           Purchaser’s delivery on the Closing Date of the documents
described in Section 8 of this Agreement, which are to be delivered by Purchaser
pursuant to said Section.

 

9.4.3           The representations and warranties of Purchaser set forth in
this Agreement being true and correct in all material respects as of the Closing
Date as if then made.

 

9.4.4           In the event that the NRSU Subdivision has not been completed
prior to the actual Closing Date, any loan documents that Purchaser shall
execute at or prior to the Closing which shall encumber any or all of the Units
shall include a provision or other language whereby Purchaser’s lender shall
promptly release the NRSU from the lien of the mortgage encumbering the
applicable Unit upon the occurrence of certain events and/or the satisfaction of
certain conditions by Purchaser and/or Seller (collectively, the “Lien Release
Clauses”), which Lien Release Clauses shall be reasonably acceptable to Seller,
in Seller’s good faith determination; provided that if Seller, in its good faith
determination, deems the Lien Release Clauses to not be reasonably acceptable to
Seller, then Purchaser and Seller, acting reasonably, will cooperate in good
faith to conform the Lien Release Clauses so that they may be reasonably
acceptable to Seller in Seller’s good faith determination.

 

9.5          If any of the conditions set forth in Sections 9.3 or 9.4 are not
fulfilled or waived, the party benefited by such conditions may, by written
notice to the other party, terminate this Agreement, whereupon all rights and
obligations hereunder of each party shall terminate except those that expressly
survive any termination. Either party may, at its election, at any time or times
on or before the date specified for the satisfaction of the condition, waive in
writing the benefit of any of the conditions benefitting such party set forth in
Sections 9.3 or 9.4 above. If this Agreement is terminated pursuant to this
Section 9.5 as a result of any condition set forth in Sections 9.3 or 9.4,
Escrow Agent shall promptly refund the Downpayment (together with all interest
earned thereon) to Purchaser.

 

56.

 

 

9.6          Between the date hereof and May 6, 2019, Purchaser and Seller shall
use commercially reasonable efforts to negotiate and draft a form of lease or
license agreement reasonably acceptable to Purchaser and Seller (the “Seller
NRSU Lease”), pursuant to which Purchaser shall lease that 429 square foot area
of Unit RTL2 which contains the NRSU (as depicted on Exhibit O attached hereto)
to Seller following the Closing (if at all). In the event that the parties are
able to finalize a mutually acceptable form of Seller NRSU Lease, the parties
shall execute an amendment to this Agreement, which amendment shall ratify the
form of Seller NRSU Lease (subject to approval by Purchaser’s lender), annex the
form of lease as an exhibit to the amendment and delete Section 8.7 of this
Agreement (other than any terms that are defined in Section 8.7 and are used
elsewhere in this Agreement).

 

9.6.1           In addition to such other terms as are reasonably acceptable to
Purchaser and Seller, the Seller NRSU Lease shall contain the following terms:

 

9.6.1.1        The initial term of the Seller NRSU Lease shall be one (1) year
commencing on the Closing Date; provided that Seller shall have the option to
renew the Seller NRSU Lease for successive one (1) year terms for so long as (i)
the NRSU Subdivision is not complete, so long as Seller is using commercially
reasonable efforts to cause such completion, and (ii) Purchaser’s lender has
failed to cause the NRSU to be released from the lien of the mortgage
encumbering the Units.

 

57.

 

 

9.6.1.2        Seller shall pay annual fixed rent of $1 to Purchaser, which rent
shall accrue and be payable, if at all, upon exercise of Seller’s purchase
option to acquire the NRSU set forth in the Seller NRSU Lease.

 

9.6.1.3        During the term of the Seller NRSU Lease, Seller shall be
obligated to pay all real estate taxes, common charges and utilities associated
with the NRSU; provided that Purchaser shall pay all such amounts prior to the
NRSU Reconveyance Date and be compensated by Seller therefor on the NRSU
Reconveyance Date. For purposes of this paragraph, NRSU Reconveyance Date shall
include 9.6.4(iii) only.

 

9.6.1.4        The Seller NRSU Lease shall be automatically subordinate to the
lien of any mortgages encumbering the Units.

 

9.6.1.5        Purchaser shall not provide any warranties or representations
with respect to the demised premises of the Seller NRSU Lease, and shall be
released from all liability (other than liability that arises from Purchaser’s
willful misconduct or failure to act in violation of the terms of the Seller
NRSU Lease or this Section 9.6) as it relates to the NRSU and the NRSU
Subdivision.

 

9.6.1.6        Purchaser shall upon the request of Seller or the Condominium,
reasonably cooperate (including delivering any documents and executing any
instruments and affidavits prepared by Seller at Seller’s sole cost and expense)
to the extent necessary in furtherance of the recordation of the 13th Amendment,
14th Amendment and Dec/By-Law Amendment and/or obtaining the NRSU Subdivision;
provided that no such document shall materially increase any obligation, or
decrease or restrict any rights, of Purchaser.

 

9.6.1.7        Prior to the NRSU Reconveyance Date, Purchaser shall not be
permitted to modify any existing loan documents encumbering Unit RTL2 (or any
portion thereof), or to enter into any new loan documents to encumber Unit RTL2
(or any portion thereof) unless such modifications and/or new loan documents
provide for the release of the NRSU from the mortgage promptly upon the NRSU
Subdivision and Seller’s delivery of all NRSU documentation reasonably required
by Purchaser’s lender (even if Purchaser is then in default under such loan).

 

58.

 

 

9.6.1.8        Seller shall not be permitted to assign the Seller NRSU Lease or
sublet the NRSU.

 

9.6.2 In addition to those provisions set forth in Section 9.6.1, upon
completion of the NRSU Subdivision and the release of the NRSU from the lien of
any mortgage(s) encumbering the Units, Seller shall be deemed to have exercised
its option to purchase the NRSU from Purchaser. Upon Seller’s exercise of its
purchase option:

 

9.6.2.1        Purchaser shall execute, acknowledge and deliver a bargain and
sale deed without covenants against grantor’s acts for no-consideration,
together with all required conveyance tax documents relating thereto, so as to
convey the NRSU to Seller as of the date of the NRSU Subdivision in its “as-is,
where-is” condition as of the Closing Date.

 

9.6.2.2        Seller shall pay all transfer taxes (if any) and all other costs
and expenses to record the deed, release of lien or otherwise due and payable by
virtue of the conveyance of the NRSU from Purchaser to Seller and in connection
with the purchase option set forth in this Section 9.6.2.

 

9.6.2.3        Purchaser shall remove and satisfy (at its sole cost and expense)
any voluntary liens, encumbrances or third-party claims encumbering the NRSU,
which voluntary liens, encumbrances or third-party claims Purchaser caused to
encumber the NRSU between the Closing and the NRSU Reconveyance Date.

 

9.6.2.4        Seller shall (a) pay those reasonable fees and expenses of
Purchaser’s lender (including 3rd-party attorneys’ fees and expenses actually
incurred), and (b) provide such cooperation (including delivering documentation
relating to the NRSU Subdivision) reasonably required by Purchaser’s lender to
cause any mortgage to be released against the NRSU (provided that such release
occurs promptly following the NRSU Subdivision) in an aggregate amount not to
exceed TWENTY THOUSAND AND 00/100 DOLLARS ($20,000.00).

 

59.

 

 

9.6.2.5           In the event that, following five (5) Business Days’ written
notice from Seller (which notice may be delivered at any time following the NRSU
Subdivision and release of Purchaser’s lender’s lien against the NRSU),
Purchaser shall fail or refuse to deliver to Seller (i) those documents set
forth in Section 9.6.2.1, or (ii) such other reasonable documents requested by
Seller, the Title Company or Purchaser’s lender in furtherance of the conveyance
of the NRSU to Seller in accordance with the provisions of the Lease (which
documents shall not impose any additional cost or obligation upon Purchaser and
which shall be customary in a transaction of this nature), Seller shall have a
limited power of attorney to execute any and all of such documents in (i) and
(ii) of this Section 9.6.2.5 on Purchaser’s behalf so as to effectuate Seller’s
purchase option set forth in the Seller NRSU Lease. This limited power of
attorney shall be revoked immediately upon the closing of the sale of the NRSU
pursuant to 9.6.2.

 

9.6.3           In the event that (i) the NRSU Subdivision is completed prior to
the Closing Date, or (ii) Purchaser’s lender shall not approve the execution of
the Seller NRSU Lease in the form negotiated and approved by Purchaser and
Seller in accordance with this Section 9.6, then the parties shall not execute
the Seller NRSU Lease at Closing; provided that nothing contained in this
Section 9.6.3 shall be deemed to create any mortgage contingency. In the event
that, despite exercising commercially reasonable efforts to negotiate and draft
a form of Seller NRSU Lease, the parties cannot agree on a final form thereof,
then in the event that the NRSU Subdivision has not occurred prior to the
Closing Date (or the Outside Closing Date, as the case may be) the provisions of
Section 8.7 of this Agreement shall apply.         

 

9.6.4           As used in this Agreement, the term “NRSU Reconveyance Date”
shall mean the date that is the earliest to occur of (i) a Sale, (ii) a Loan
Enforcement Action, or (iii) the date that the NRSU is to be conveyed to Seller
in accordance with the terms of this Agreement or the Seller NRSU Lease, as the
case may be.

 

60.

 

 

10Limitation on Liability of Parties.

 

10.1         In the event Purchaser shall default in the performance of
Purchaser's obligation under this Agreement to deliver the balance of the
Purchase Price at Closing and the Closing does not occur as a result thereof (a
“Purchaser Default”), provided Seller is not otherwise in default of this
Agreement and Seller is ready, willing and able to consummate the transaction on
the Closing Date, Seller shall be entitled, as its sole and exclusive remedy, to
retain the Downpayment and any interest earned thereon as and for full and
complete liquidated and agreed damages for Purchaser's default, and thereupon
Purchaser and any Purchaser Related Parties shall be released from any further
liability to Seller hereunder, except for those provisions hereof that by their
express terms survive the termination of this Agreement. SELLER AND PURCHASER
AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE
DAMAGES WHICH SELLER MAY SUFFER UPON A PURCHASER DEFAULT AND THAT THE
DOWNPAYMENT AND ANY INTEREST EARNED THEREON, AS THE CASE MAY BE, REPRESENTS A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER UPON A
PURCHASER DEFAULT. SUCH LIQUIDATED AND AGREED DAMAGES ARE NOT INTENDED AS A
FORFEITURE OR A PENALTY WITHIN THE MEANING OF APPLICABLE LAW.

 

61.

 

 

10.2         Subject to the provisions of Sections 2.3, 8.3 and 8.4 hereof, in
the event that Seller shall default in the performance of Seller's obligations
under this Agreement, and such default (other than Seller’s failure to timely
close on the Closing Date, which shall be an immediate default, without any
notice or cure) is not cured within five (5) days after notice of such default,
Purchaser shall be entitled, to either (a) terminate this Agreement and receive
the Downpayment by instructing Escrow Agent to pay to Purchaser the Downpayment
with the interest earned thereon, if any, (a “Downpayment Return”), upon which
Seller shall be released from any further liability to Purchaser hereunder for
any other damages of any kind whatsoever, except for the provisions hereof which
by their express terms survive the termination of this Agreement, or (b) seek
specific performance of Seller's obligations hereunder; but in no event
whatsoever shall Seller be obligated to pay Purchaser damages of any kind or
nature, subject to the following sentence. Only in the event that an action in
the nature of specific performance of this Agreement is not an available remedy
to Purchaser as a result of a willful default by Seller, then Purchaser shall
have all rights and remedies available to it at law or in equity; provided that
in no event shall Purchaser be entitled to seek (or recover) consequential,
special or punitive damages. It shall be a condition precedent to any suit for
specific performance, that Purchaser shall on or before the Closing Date (or the
Outside Closing Date, as the case may be), time being of the essence, fully
performed all of its obligations hereunder, which are capable of being performed
(other than the payment of the Purchase Price (which Seller acknowledges would
be impractical if Seller is in default hereunder), so long as Purchaser can
demonstrate that it had all available funds required to pay the Purchase Price
had Seller not allegedly defaulted or breached the Agreement). Any action for
specific performance shall be commenced within sixty (60) days after the Closing
Date (or the Outside Closing Date, as the case may be), or Purchaser shall
receive a return of the Downpayment (together with any interest earned thereon),
it being understood that if Purchaser fails to commence an action for specific
performance within sixty (60) days after the Closing Date (or the Outside
Closing Date, as the case may be), Purchaser's sole remedy shall be to receive a
return of the Downpayment (together with any interest earned thereon). Upon such
return and delivery, this Agreement shall terminate and neither party hereto
shall have any further obligations hereunder except for those that are expressly
provided in this Agreement to survive the termination hereof.

 

62.

 

 

11Fire or Other Casualty, Condemnation.

 

11.1         If, prior to the Closing, there shall occur (a) damage caused by
fire or other casualty or (b) a taking by condemnation of the Property which
would (i) cost an amount equal to three million dollars ($3,000,000.00) or more
to repair, as reasonably determined by an engineer selected by Seller which is
reasonably satisfactory to Purchaser; (ii) permit a Tenant under a Lease to
terminate its Lease or (iii) permit a Tenant under a Lease to abate its rent
thereunder for a period of not less than two (2) consecutive months pursuant to
an express right therein, then, in any such event, Seller shall deliver to
Purchaser written notice of such casualty or condemnation within five (5)
Business Days of obtaining knowledge of same and Purchaser may elect to
terminate this Agreement by written notice given to Seller within ten (10)
Business Days after the date of the casualty or condemnation, in which event
Seller shall promptly instruct Escrow Agent, to refund to Purchaser the
Downpayment (together with all interest earned thereon), and this Agreement
shall thereupon be null and void and neither party hereto shall thereupon have
any further obligation to the other, except for the provisions hereof that by
their express terms survive the termination of this Agreement. If Purchaser does
not elect to terminate this Agreement, then the Closing shall take place as
herein provided, without abatement of the Purchase Price, and Seller shall
assign to Purchaser at the Closing, by written instrument, all of Seller's
interest in and to any insurance proceeds or condemnation awards which may be
payable to Seller on account of any such fire, casualty or condemnation,
together with a credit for the amount of any deductible payable in connection
with such proceeds or award, and shall deliver to Purchaser any such proceeds or
awards actually theretofore paid, less any amounts due to third-parties (the
“Reimbursable Amounts”) (i) actually and reasonably expended or incurred by
Seller in adjusting any insurance claim or negotiating and/or obtaining any
condemnation award (including, without limitation, reasonable attorneys' fees of
outside counsel) and/or (ii) theretofore actually and reasonably incurred or
expended by or for the account of Seller for the cost of any compliance with
laws, protective restoration or emergency repairs made by or on behalf of
Seller. The proceeds of rent interruption insurance, if any, shall on the
Closing Date be appropriately apportioned between Purchaser and Seller.

63.

 

 

11.2         If, prior to the Closing, there shall be (a) damage to a Unit
caused by fire or other casualty, or (b) a taking by condemnation of any part of
the Property, either which would fail to satisfy any of the thresholds set forth
in Section 11.1(a) of this Agreement, then, and in any such event, neither party
shall have the right to terminate its obligations under this Agreement by reason
thereof, but Seller shall assign to Purchaser at the Closing, by written
instrument, all of Seller's interest in any insurance proceeds or condemnation
awards which may be payable to Seller on account of any such fire, casualty or
condemnation together with a credit for the amount of any deductible payable in
connection with such proceeds or award, or shall deliver to Purchaser any such
proceeds or awards actually theretofore paid, in each case less any Reimbursable
Amounts. The proceeds of rent interruption insurance, if any, shall on the
Closing Date be appropriately apportioned between Purchaser and Seller.

 

11.3         Nothing contained in this Section 11 shall be construed to impose
upon Seller any obligation to repair any damage or destruction caused by fire or
other casualty or condemnation.

 

11.4          In the event Purchaser elects not to terminate this Agreement in
accordance with Section 11.1 above, or upon the occurrence of the events set
forth in Section 11.2 (a) or (b) above, Seller shall have the exclusive right to
negotiate, compromise or contest the obtaining of any insurance proceeds and/or
any condemnation awards prior to the Closing Date and Purchaser shall have such
sole and exclusive right from and after the Closing Date.

 

11.5         Notwithstanding anything to the contrary contained in this Section
11, Purchaser acknowledges that the insurance covering the Real Property,
including the Units, is maintained by the Condominium. Accordingly, to the
extent that any insurance payable as a result of a fire or other casualty is not
assignable by Seller (as owner of the Units) pursuant to the terms of the
Condominium Documents, Seller shall have no obligation in connection therewith.

 

64.

 

 

12Brokerage.

 

Purchaser and Seller each represent and warrant that it has not dealt with any
broker, consultant, finder or like agent who might be entitled to a commission
or compensation on account of introducing the parties hereto, the negotiation or
execution of this Agreement or the closing of the transactions contemplated
hereby other than Hodges Ward Elliott, Inc. (the “Broker”). Seller shall pay the
commission due to the Broker pursuant to a separate agreement between Seller and
the Broker. Purchaser and Seller agree to indemnify and hold each other and the
Seller Related Parties and Purchaser Related Parties of the other harmless from
and against all claims, losses, liabilities and expenses (including, without
limitation, reasonable attorney’s fees and disbursements) which may be asserted
against, imposed upon or incurred by such party by reason of any claim made by
any other broker, consultant, finder or like agent for commissions or other
compensation for bringing about this transaction or claiming to have introduced
the Property to Purchaser. The provisions of this Section 12 shall survive the
Closing or the termination of this Agreement.

 

65.

 

 

13Closings Costs; Fees and Disbursements of Counsel.

 

At the Closing, and only in the event that the Closing shall occur, Seller shall
pay (i) the New York State Real Estate Transfer Tax imposed pursuant to Article
31 and Section 1402 of the New York Tax Law (the “State Transfer Tax”) and the
New York City Real Property Transfer Tax imposed pursuant to Title 11, Chapter
21 of the New York City Administrative Code (the “City Transfer Tax”; and
together with the State Transfer Tax, the “Transfer Tax”) upon or payable in
connection with the transfer of title to the Property and the recordation of the
Deed, which Transfer Tax shall, at Seller's election, be allowed for out of the
Purchase Price and paid by Purchaser on behalf of Seller (provided that in no
event shall Purchaser’s obligation hereunder exceed the balance of the Purchase
Price); (ii) the cost of recording any instruments required to discharge any
liens or encumbrances required to be discharged by Seller hereunder, (iii) any
expenses Seller might incur in connection with the removal of title objections
in accordance with this Agreement (including any matters Seller is obligated or
agrees to cure pursuant to Section 2.3 hereof and payments relating to any fines
and penalties required to be paid with respect to Seller-Obligated Violations
pursuant to Section 2.1.7 hereof), (iv) payments made to the Broker in
accordance Section 12 of this Agreement, (v) one-half of any escrow charges by
the Escrow Agent, not to exceed $1,000, and (vi) any apportionment to be made
pursuant to Article 6 of this Agreement. At Closing, Seller and Purchaser shall
each execute and/or swear to the returns or statements required in connection
with the Transfer Tax. All such tax payments shall be made payable directly to
the order of the appropriate governmental office or the Title Company who shall
pay such tax payments directly to the appropriate governmental office. Upon
Closing, and only in the event that the Closing shall occur, Purchaser shall pay
(a) all charges for recording and/or filing the Deed, and (b) all title charges
and survey costs, including the premium on Purchaser's Title Policy and/or any
lender’s title policy (if any) and (c) one-half of any escrow charges by Escrow
Agent, not to exceed $1,000. Each of the parties hereto shall bear and pay the
fees and disbursements of its own counsel, accountants and other advisors in
connection with the negotiation and preparation of this Agreement and the
Closing. The provisions of this Section 13 shall survive the Closing.

 

14.Notices.

 

Except as otherwise provided in this Agreement, all notices, demands, requests,
consents, approvals or other communications (for the purposes of this Section
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement, in order to
constitute effective notice to the other party, shall be in writing and shall be
deemed to have been given when (a) personally delivered with signed delivery
receipt obtained, (b) when transmitted by e-mail, if followed by giving of,
pursuant to one of the other means set forth in this Section 14 before the end
of the first Business Day thereafter, confirmation of successful transmission to
the appropriate e-mail address of the address listed below as obtained by the
sender from the sender's e-mail address, or (c) upon receipt, when sent by
prepaid reputable overnight courier, in each case addressed as follows:

 

66.

 

 

If to Seller: MB-REEC HOUSTON PROPERTY OWNER LLC   c/o Magnum Real Estate Group
  594 Broadway – Suite 1010   New York, New York 10012   Attention:  Ben Shaoul
  E-mail:  bshaoul@magnumreg.com

 

with a copy to (which shall not constitute notice of service of process for
purposes hereunder):

 

  Goldberg Weprin Finkel Goldstein LLP   1501 Broadway - 22nd Floor   New York,
New York 10036   Attention: Andrew W. Albstein, Esq.   E-mail:
aalbstein@gwfglaw.com

 

 

If to Purchaser: ARG NYC196ORCHARD, LLC   c/o AR Global   405 Park Avenue   New
York, New York 10022   Attention: Michael Anderson, Esq.   E-mail:
MAnderson@ar-global.com

 

with a copy to (which shall not constitute notice of service of process for
purposes hereunder):

 

  Loeb & Loeb LLP   345 Park Avenue   New York, New York 10154  
Attention:  Chris Barbaruolo, Esq.   E-mail: cbarbaruolo@loeb.com

 

If to Escrow Agent: Chicago Title Insurance Company   711 Third Avenue - Suite
#500   New York, NY 10017   Attention: Nigel Drepaul   E-mail:
nigel.drepaul@ctt.com

 

67.

 

 

Notices shall be valid only if served in the manner provided above. Notices may
be sent by the attorneys for the respective parties and each such Notice so
served shall have the same force and effect as if sent by such party.

 

15Survival; Governing Law.

 

Except as expressly set forth in (x) this Agreement, (y) the documents described
in Section 8 of this Agreement and (z) the Condominium Documents, where, in each
case, such documents and provisions shall survive the Closing, the other
provisions of this Agreement shall not survive the Closing. This Agreement shall
be governed by, interpreted under, and construed and enforced in accordance
with, the laws of the State of New York.

 

16Counterparts; Captions.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original. The captions are for convenience of reference only and shall not
affect the construction to be given any of the provisions hereof. The parties
may sign this Agreement and deliver same by Portable Document Format (“PDF”), by
telefaxed copies or by e-mail to the other party or its counsel, and any such
delivered PDF, telefaxed or e-mailed copy shall be deemed to be an original and
are binding on the parties so signing, and no objection shall be made to the
introduction into evidence of any PDF, telefaxed or e-mailed copy on grounds
related to the PDF, telefaxed or e-mailed copy not being an original.

 

17Entire Agreement; No Third Party Beneficiaries.

 

This Agreement (including all exhibits annexed hereto), contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior understandings, if any, with respect thereto. This
Agreement may not be modified, changed or supplemented, nor may any obligations
hereunder be waived, except by written instrument signed by Purchaser and
Seller, and where appropriate, Escrow Agent. Purchaser and Seller do not intend
to confer any benefit hereunder on any person, firm or corporation other than
Purchaser and Seller. The provisions of this Section 17 shall survive the
Closing.

 

68.

 

 

18Waivers; Extensions.

 

No waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof or of any other
agreement or provision herein contained. No extension of time for performance of
any obligations or acts shall be deemed an extension of the time for performance
of any other obligations or acts.

 

19No Recording.

 

The parties hereto agree that neither this Agreement nor any memorandum or
notice hereof shall be recorded. Any recordation or attempted recordation by
Purchaser shall constitute a Purchaser's Default. Notwithstanding the foregoing,
if Purchaser seeks to enforce specific performance in accordance with the terms
of this Agreement, any filing by or on behalf of Purchaser of any notice of
pendency, lis pendens or any other instrument against the Property in
furtherance of such action for specific performance shall be permitted
hereunder.

 

20Assignment.

 

Purchaser shall neither assign its rights nor delegate its obligations hereunder
without obtaining Seller's prior written consent, which consent may be granted
or withheld in Seller's sole discretion. In connection with any assignment
permitted or consented to hereunder, such assignee shall assume in writing all
of the assignor's obligations under this Agreement in form and substance
satisfactory to Seller, provided that Purchaser originally named herein shall
not be relieved from its obligations under this Agreement. Any other purported
or attempted assignment or delegation without obtaining Seller's prior written
consent or not otherwise permitted hereunder shall be void and of no effect. Any
change in control of Purchaser or of any of the direct or indirect ownership
interests in Purchaser, at any level or tier of ownership, whether in one
transaction or a series of transactions, shall constitute an assignment for
purposes of this Section 20. No consent given by Seller to any transfer or
assignment of Purchaser's rights or obligations hereunder shall be construed as
a consent to any other transfer or assignment of Purchaser's rights or
obligations hereunder. Purchaser shall not resell the Property or any part
thereof through a “double escrow” or other similar procedure without Seller's
prior written consent, which consent may be granted or withheld in Seller's sole
discretion. No transfer or assignment in violation of the provisions hereof
shall be valid or enforceable.

 

69.

 

 

21Pronouns, Joint and Several Liability.

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require. If Purchaser consists of two or more parties, the liability
of such parties shall be joint and several.

 

22Successors and Assigns.

 

This Agreement shall bind and inure to the benefit of Seller, Purchaser and
their respective permitted successors and permitted assigns.

 

23Escrow.

 

23.1         Upon receipt by Escrow Agent of the Downpayment, provided that a
completed and signed Request for Taxpayer Identification Number and
Certification (Form W-9) and any other documentation required in connection with
the placement of the Downpayment in an interest bearing account are provided to
Escrow Agent, Escrow Agent shall cause the Downpayment to be deposited into an
interest bearing account at Citibank, N.A. (the “Escrow Account”). Any interest
earned on the Downpayment shall be deemed to be part of the Downpayment and
shall be delivered by Escrow Agent to the party entitled to receive the
Downpayment at Closing or upon termination of this Agreement in accordance with
the terms hereof. The party receiving the Downpayment shall pay any income taxes
payable thereon.

 

 

70.

 

 

23.2       Escrow Agent shall acknowledge receipt of the Downpayment and agrees
to hold the Downpayment in the Escrow Account pursuant to the provisions of this
Agreement for application in accordance with the provisions hereof, upon the
following terms:

 

23.2.1           Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein. Escrow Agent shall have no duty to
enforce any obligation of any person to make any payment or delivery or to
enforce any obligation of any person to perform any other act. Escrow Agent
shall be under no liability to the other parties hereto or to anyone else by
reason of any failure on the part of any party hereto or any maker, guarantor,
endorser or other signatory of any document or any other person to perform such
person’s obligations under any such document. Except for amendments to this
Agreement expressly approved by Escrow Agent and except for joint instructions
given to Escrow Agent by Seller and Purchaser relating to the Downpayment,
Escrow Agent shall not be obligated to recognize any agreement between any or
all of the persons referred to herein, notwithstanding that references thereto
may be made herein and whether or not it has knowledge thereof.

 

23.2.2           Escrow Agent is acting as a stakeholder only with respect to
the Downpayment. Promptly after the receipt by Escrow Agent of (a) notice of any
demand by either party claiming that it is entitled to the Downpayment or
(b) any other claim or the commencement of any action, suit or proceeding by
either party, Escrow Agent shall, if a claim in respect thereof is to be made
against any of the other parties hereto, send a copy of such notice to the other
party and inform the other party of such claim; but the failure by Escrow Agent
to give such notice shall not relieve any party from any liability which such
party may have to Escrow Agent hereunder. If Escrow Agent shall receive written
notice from either Purchaser or Seller within ten (10) Business Days after it
has notified both parties of the delivery of notice of any demand by either
party claiming that it is entitled to the Downpayment, instructing Escrow Agent
to not deliver the Downpayment to the other party or to otherwise hold the
Downpayment, Escrow Agent shall take no action and shall continue to hold the
Downpayment until it has received instructions in writing concurred to by Seller
and Purchaser or until directed by a final order of judgment of a court of
competent jurisdiction, whereupon Escrow Agent shall take such action in
accordance with such instructions or such order.

 

71.

 

 

23.2.3           It is understood and agreed that the duties of Escrow Agent are
purely ministerial in nature and Escrow Agent is acting hereunder without charge
as an accommodation to Purchaser and Seller. Escrow Agent may rely conclusively
and shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by Escrow Agent),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a final judgment or decree of a
court of competent jurisdiction in the State of New York, or a Federal court in
such jurisdiction or a writing delivered to Escrow Agent signed by the proper
party or parties and, if the duties or rights of Escrow Agent are affected,
unless it shall give its prior written consent thereto.

 

23.2.4           Except in connection with Escrow Agent’s willful misconduct or
gross negligence, Escrow Agent shall be indemnified and held harmless jointly
and severally by the other parties hereto from and against any and all expenses
or loss suffered by Escrow Agent (as Escrow Agent), including reasonable
third-party attorneys’ fees actually incurred, in connection with any action,
suit or other proceeding involving any claim, which arises out of or relates to
this Agreement, the services of Escrow Agent hereunder or the monies held by it
hereunder.

 

23.2.5           Intentionally omitted.

 

72.

 

 

23.2.6            Escrow Agent may resign at any time as Escrow Agent hereunder
upon giving ten (10) days’ prior written notice to that effect to both Seller
and Purchaser. In such event, the successor Escrow Agent shall be a nationally
recognized title insurance company selected by Purchaser and acceptable to both
Seller and Purchaser. Such party that will no longer be serving as Escrow Agent
shall deliver, against receipt, to such successor Escrow Agent, the Downpayment
held by such party, to be held by such successor Escrow Agent pursuant to the
terms and provisions of this Agreement. If no such successor has been designated
on or before such party ceases to be Escrow Agent hereunder, whether by
resignation or otherwise, its obligations as Escrow Agent shall continue until
such successor is appointed; provided, however, its sole obligation thereafter
shall be to safely keep all monies then held by it and to deliver the same to
the person, firm or corporation designated as its successor or until directed by
a final order or judgment of a court of competent jurisdiction, whereupon Escrow
Agent shall make disposition thereof in accordance with such order; provided
further, however, that such Escrow Agent, in such event, shall deliver the
Downpayment against receipt, to any bank or trust company or title insurance
company operating in New York City selected by such party. If no successor
Escrow Agent is designated and qualified within five (5) days after its
resignation is effective, such party that will no longer be serving as Escrow
Agent may apply to any court of competent jurisdiction for the appointment of a
successor Escrow Agent. Further, notwithstanding anything contained in this
Section 23 to the contrary, if Escrow Agent shall have received a notice of
objection as provided for in Section 23.2.2 above within the time therein
prescribed, or shall have received at any time before actual disbursement of the
Downpayment a written notice signed by either Seller or Purchaser disputing
entitlement to the Downpayment, Escrow Agent shall have the right, upon written
notice to both Seller and Purchaser, (a) to deposit the Downpayment, together
with the interest earned thereon with the Clerk of the Court in which any
litigation is pending and/or (b) to take such reasonable affirmative steps as it
may, at its option, elect in order to terminate its duties as Escrow Agent,
including, without limitation, the depositing of the Downpayment, together with
the interest earned thereon, with a court of competent jurisdiction and the
commencement of an action for interpleader, the costs thereof to be borne by
whichever of Seller or Purchaser is the losing party, and thereupon Escrow Agent
shall be released of and from all liability hereunder except for any previous
gross negligence or willful misconduct.

 

73.

 

 

24.         Tax Proceedings.

 

From and after the date hereof until the Closing, Seller is hereby authorized to
continue any proceeding or proceedings now pending for the reduction of the
assessed valuation of the Property, and in Seller's sole discretion at its sole
cost and expense to litigate or settle same; provided, however, that Purchaser
shall be entitled to that portion of any refund relating to the period occurring
after the Closing after payment to Seller of all costs and expenses, including,
without limitation, reasonable attorneys' fees and disbursements, incurred by
Seller in obtaining such refund. Seller shall not commence any proceeding for
the reduction of the assessed valuation of the Property from and after the date
of this Agreement without Purchaser’s consent (which may be withheld in
Purchaser’s sole and absolute discretion). Purchaser shall deliver to Seller,
reasonably promptly after request therefor, receipted tax bills and canceled
checks used in payment of such taxes and shall execute any and all consents or
other documents, and do any act or thing necessary for the collection of such
refund by Seller. Any refunds or credits due for the periods prior to
Purchaser's ownership of the Property shall remain the sole property of Seller.
The provisions of this Section 24 shall survive the Closing.

 

74.

 

 

25.         Confidentiality.

 

Until Closing, Purchaser covenants and agrees not to communicate the terms or
any aspect of this Agreement and the transactions contemplated hereby to any
person or entity and to hold, in the strictest confidence, the content of any
and all information in respect of the Property which is supplied by Seller to
Purchaser, without the express written consent of Seller; provided, however,
that Purchaser may, without consent, disclose the terms hereof and the
transactions contemplated hereby (a) to its respective advisors, consultants,
attorneys, accountants, indirect shareholders and other investors, lenders and
prospective (the “Transaction Parties”) without the express written consent of
Seller, so long as any such Transaction Parties to whom disclosure is made shall
also agree to keep all such information confidential in accordance with the
terms hereof and (b) if disclosure is, in the reasonable opinion of Purchaser’s
internal or external attorneys, deemed to be reasonably necessary pursuant to
applicable law, rule, regulation or as may be required by regulatory, judicial
or other compulsory process, provided that in such event Purchaser shall use
reasonable efforts to the extent practicable notify Seller in writing of such
required disclosure, shall exercise commercially reasonable efforts to preserve
the confidentiality of the confidential documents or information, as the case
may be, including, without limitation, reasonably cooperating with Seller, at
its sole cost and expense, to obtain an appropriate order or other reliable
assurance that confidential treatment will be accorded such confidential
documents or information, as the case may be, by such tribunal and shall
disclose only that portion of the confidential documents or information which it
is legally required to disclose. If this Agreement is terminated, such
confidentiality shall be maintained and Purchaser and the Transaction Parties
will destroy or deliver to Seller, upon request, all documents and other
materials, and all copies thereof, obtained thereby in connection with this
Agreement that are subject to such confidence, with any such destruction
confirmed by Purchaser and the Transaction Parties in writing. The foregoing
confidentiality obligations shall not apply to the extent that any such
information is a matter of public record or is provided in other sources readily
available to the real estate industry other than as a result of disclosure by
Purchaser or the Transaction Parties. Neither party shall issue (or direct to be
issued) a press-release relating to the sale of the Units (whether prior or
subsequent to Closing) without the consent of the other party as to timing, form
and content. Purchaser hereby indemnifies Seller against, and holds Seller
harmless from, any and all claims, losses, damages, liabilities and expenses
(including, without limitation, reasonable attorneys' fees and disbursements)
arising in connection with Purchaser's obligations under this Section 25. The
provisions of this Section 25 shall survive the Closing.

 

75.

 

 

26.         Intentionally Omitted.

 

27.         Additional Provisions.

 

27.1         Purchaser acknowledges that Seller may be disposing of the Property
as part of an IRC Section 1031 Tax Deferred Exchange for Seller's benefit.
Purchaser agrees to use its reasonable efforts to assist and cooperate in such
exchange for the benefit of Seller provided that the Closing Date shall not be
accelerated or adjourned, and Purchaser shall incur no liability, cost or
expense and will execute any and all documents, subject to the reasonable
approval of its counsel, as are reasonably necessary in connection with such
exchange, including but not limited to taking title to and conveying title to
any other property designated by Seller as part of such exchange.

 

27.2         TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

27.3        Without limiting the provisions of Section 3.3 hereof, in the event
by reason of the existing mortgage on the Units, a mortgage recording tax credit
becomes available pursuant to Section 339-ee(2) of the New York Condominium Act
or otherwise which reduces what would otherwise be payable as the mortgage tax
to record any mortgage obtained by Purchaser to finance the purchase of the
Units, which credit is actually realized by Purchaser at the Closing, Seller
will be reimbursed by Purchaser at Closing for fifty (50%) percent of any
mortgage tax credit to which Purchaser actually receives the benefit at Closing.
Seller shall request, and shall use commercially reasonable efforts to obtain,
cooperation from its mortgage lender as may be necessary to obtain any such
mortgage recording tax savings credit and Purchaser shall pay one-half (1/2) of
all the costs and expenses of the mortgagee and the mortgagee’s counsel that may
be charged in connection therewith. Purchaser acknowledges that the cooperation
of any existing mortgage holder in assigning any mortgage is not a condition to
Closing hereunder.

 

76.

 

 

27.4.        For the purposes of this Agreement, the capitalized term “Business
Day(s)” means any day of the year except Saturdays, Sundays and national
holidays on which banks are required by law to close in New York City. If any
period expires on a day which is not a Business Day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a Business Day, such period shall expire or such event or condition shall
occur or be fulfilled, as the case may be, on the next succeeding Business Day.

 

27.5.         Intentionally omitted.

 

27.6         The parties acknowledge that the Property is comprised of, inter
alia, three (3) separate Units. Notwithstanding that there are three (3)
separate Units, the parties agree that there shall be one Closing and Purchaser
shall not be permitted to acquire one Unit and not any of the others, it being
the intent and agreement of the parties that the sale and acquisition of all
Units to be sold shall occur contemporaneously subject to and in accordance with
the terms of this Agreement. A default by either party in connection with any
Unit shall be deemed a default in connection with all Units.         

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

77.

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

  SELLER:       MB-REEC HOUSTON PROPERTY OWNER LLC         By: /s/ Jordan Brill
    Name: Jordan Brill     Title: Authorized Signatory         PURCHASER:      
  ARG NYC196ORCHARD, LLC         By: /s/ Michael Anderson     Name: Michael
Anderson     Title: Authorized Signatory

 

ESCROW AGENT:

 

SOLELY FOR THE PURPOSES OF CONFIRMING THE PROVISIONS OF ARTICLE 23:      
CHICAGO TITLE INSURANCE COMPANY       By: /s/ Timothy P. Ring     Name: Timothy
P. Ring     Title: VP  

 



 78 

 

 



SCHEDULE OF EXHIBITS

 

 



Exhibit A Legal Description     Exhibit B Rent Roll     Exhibit C Additional
Permitted Exceptions     Exhibit D Units Deed     Exhibit E Assignment of Leases
    Exhibit F Notice to Tenants     Exhibit G Bill of Sale     Exhibit H Common
Charges     Exhibit I Condominium Documents     Exhibit J Form of Tenant
Estoppel Certificates     Exhibit K Title Exhibit     Exhibit L-1 Proposed 13th
Amendment to Offering Plan     Exhibit L-2 Proposed 14th Amendment to Offering
Plan     Exhibit M Pending Certiorari Proceedings     Exhibit N Requirements for
Dec/By-Law Amendment     Exhibit O Area of NRSU    



 



79

 